 



Exhibit 10.3
Prepared by, and after recording
return to:
Edwin C. Cox, Esquire
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT AND FIXTURE FILING
(TEXAS — REVISION DATE 01-30-2006)

 



--------------------------------------------------------------------------------



 



FHLMC Loan No. 940970155
The Waterford at Plano
MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT AND FIXTURE FILING
(TEXAS — REVISION DATE 01-30-2006)
     THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
AND FIXTURE FILING (the “Instrument”) is made to be effective as of this 9th day
of June, 2006, by TRIAD SENIOR LIVING II, L.P., a limited partnership organized
and existing under the laws of Texas, whose address is c/o Capital Senior Living
Corporation, 14160 Dallas Parkway, Suite 300, Dallas, Texas 75254, as trustor
(“Borrower”), to ED STOUT, as trustee (“Trustee”), for the benefit of CAPMARK
FINANCE INC., a corporation organized and existing under the laws of California,
whose address is 200 Witmer Road, Post Office Box 809, Horsham, Pennsylvania
19044, Attn: Servicing — Executive Vice President, as beneficiary (“Lender”).
Borrower’s organizational identification number, if applicable, is 0011267910.
     Borrower, in consideration of the Indebtedness and the trust created by
this Instrument, irrevocably grants, conveys and assigns to Trustee, in trust,
with power of sale, the Mortgaged Property, including the Land located in the
County of Collin, State of Texas and described in Exhibit A attached to this
Instrument. To have and to hold the Mortgaged Property unto Trustee, Trustee’s
successor in trust and Trustee’s assigns forever.
     TO SECURE TO LENDER the repayment of the Indebtedness evidenced by
Borrower’s Multifamily Note payable to Lender, dated as of the date of this
Instrument, and maturing on July 1, 2016 (the “Maturity Date”), in the principal
amount of $8,685,000.00, and all renewals, extensions and modifications of the
Indebtedness, and the performance of the covenants and agreements of Borrower
contained in the Loan Documents.
     Borrower warrants and represents that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (the “Schedule of Title Exceptions”). Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.
UNIFORM COVENANTS
REVISION DATE 01-30-2006
Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:
     1. DEFINITIONS. The following terms, when used in this Instrument
(including when used in the above recitals), shall have the following meanings:
     (a) “Attorneys’ Fees and Costs” means (i) fees and out-of-pocket costs of
Lender’s and Loan Servicer’s attorneys, as applicable, including costs of
Lender’s and Loan Servicer’s in-

PAGE 1



--------------------------------------------------------------------------------



 



house counsel, support staff costs, costs of preparing for litigation,
computerized research, telephone and facsimile transmission expenses, mileage,
deposition costs, postage, duplicating, process service, videotaping and similar
costs and expenses; (ii) costs and fees of expert witnesses, including
appraisers; and (iii) investigatory fees.
     (b) “Borrower” means all persons or entities identified as “Borrower” in
the first paragraph of this Instrument, together with their successors and
assigns.
     (c) “Business Day” means any day other than a Saturday, a Sunday or any
other day on which Lender or the national banking associations are not open for
business.
     (d) “Collateral Agreement” means any separate agreement between Borrower
and Lender for the purpose of establishing replacement reserves for the
Mortgaged Property, establishing a fund to assure the completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.
     (e) “Controlling Entity” means an entity which owns, directly or indirectly
through one or more intermediaries, (i) a general partnership interest or a
Controlling Interest of the limited partnership interests in Borrower (if
Borrower is a partnership or joint venture), (ii) a manager’s interest in
Borrower or a Controlling Interest of the ownership or membership interests in
Borrower (if Borrower is a limited liability company), (iii) a Controlling
Interest of any class of voting stock of Borrower (if Borrower is a
corporation), (iv) a trustee’s interest or a Controlling Interest of the
beneficial interests in Borrower (if Borrower is a trust), or (v) a managing
partner’s interest or a Controlling Interest of the partnership interests in
Borrower (if Borrower is a limited liability partnership).
     (f) “Controlling Interest” means (i) 51 percent or more of the ownership
interests in an entity, or (ii) a percentage ownership interest in an entity of
less than 51 percent, if the owner(s) of that interest actually direct(s) the
business and affairs of the entity without the requirement of consent of any
other party. The Controlling Interest shall be deemed to be 51 percent unless
otherwise stated in Exhibit B.
     (g) “Environmental Permit” means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.
     (h) “Event of Default” means the occurrence of any event listed in
Section 22.
     (i) “Fixtures” means all property owned by Borrower which is so attached to
the Land or the Improvements as to constitute a fixture under applicable law,
including: machinery, equipment, engines, boilers, incinerators, installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring and conduits used in connection with radio, television, security,
fire prevention, or fire detection or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers and other appliances; light fixtures, awnings, storm
windows and storm doors; pictures, screens, blinds, shades, curtains and curtain
rods; mirrors; cabinets,

PAGE 2



--------------------------------------------------------------------------------



 



paneling, rugs and floor and wall coverings; fences, trees and plants; swimming
pools; and exercise equipment.
     (j) “Governmental Authority” means any board, commission, department or
body of any municipal, county, state or federal governmental unit, or any
subdivision of any of them, that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.
     (k) “Hazard Insurance” is defined in Section 19.
     (l) “Hazardous Materials” means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls (“PCBs”)
and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i) is defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” by
or within the meaning of any Hazardous Materials Law, or (ii) is regulated in
any way by or within the meaning of any Hazardous Materials Law.
     (m) “Hazardous Materials Laws” means all federal, state, and local laws,
ordinances and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials or the protection of human health or the environment and apply to
Borrower or to the Mortgaged Property. Hazardous Materials Laws include, but are
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.
     (n) “Impositions” and “Imposition Deposits” are defined in Section 7(a).
     (o) “Improvements” means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.
     (p) “Indebtedness” means the principal of, interest at the fixed or
variable rate set forth in the Note on, and all other amounts due at any time
under, the Note, this Instrument or any other Loan Document, including
prepayment premiums, late charges, default interest, and advances as provided in
Section 12 to protect the security of this Instrument.
     (q) “Initial Owners” means, with respect to Borrower or any other entity,
the persons or entities that (i) on the date of the Note, or (ii) on the date of
a Transfer to which Lender has consented, own in the aggregate 100 percent of
the ownership interests in Borrower or that entity.
     (r) “Land” means the land described in Exhibit A.

PAGE 3



--------------------------------------------------------------------------------



 



     (s) “Leases” means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.
     (t) “Lender” means the entity identified as “Lender” in the first paragraph
of this Instrument, or any subsequent holder of the Note.
     (u) “Loan Documents” means the Note, this Instrument, all guaranties, all
indemnity agreements, all Collateral Agreements, O&M Programs, the MMP and any
other documents now or in the future executed by Borrower, any guarantor or any
other person in connection with the loan evidenced by the Note, as such
documents may be amended from time to time.
     (v) “Loan Servicer” means the entity that from time to time is designated
by Lender to collect payments and deposits and receive Notices under the Note,
this Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender. Unless Borrower receives Notice
to the contrary, the Loan Servicer is the entity identified as “Lender” in the
first paragraph of this Instrument.
     (w) “MMP” means a moisture management plan to control water intrusion and
prevent the development of Mold or moisture at the Mortgaged Property throughout
the term of this Instrument. At a minimum, the MMP must contain a provision for
(i) staff training, (ii) information to be provided to tenants,
(iii) documentation of the plan, (iv) the appropriate protocol for incident
response and remediation and (v) routine, scheduled inspections of common space
and unit interiors.
     (x) “Mold” means mold, fungus, microbial contamination or pathogenic
organisms.
     (y) “Mortgaged Property” means all of Borrower’s present and future right,
title and interest in and to all of the following:

  (i)   the Land;     (ii)   the Improvements;     (iii)   the Fixtures;    
(iv)   the Personalty;     (v)   all current and future rights, including air
rights, development rights, zoning rights and other similar rights or interests,
easements, tenements, rights-of-way, strips and gores of land, streets, alleys,
roads, sewer rights, waters, watercourses, and appurtenances related to or
benefiting the Land or the Improvements, or both, and all rights-of-way,
streets, alleys and roads which may have been or may in the future be vacated;  
  (vi)   all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirement;

PAGE 4



--------------------------------------------------------------------------------



 



  (vii)   all awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the         Mortgaged Property
under the power of eminent domain or otherwise and including any conveyance in
lieu thereof;     (viii)   all contracts, options and other agreements for the
sale of the Land, the Improvements, the Fixtures, the Personalty or any other
part of the Mortgaged Property entered into by Borrower now or in the future,
including cash or securities deposited to secure performance by parties of their
obligations;     (ix)   all proceeds from the conversion, voluntary or
involuntary, of any of the above into cash or liquidated claims, and the right
to collect such proceeds;     (x)   all Rents and Leases;     (xi)   all
earnings, royalties, accounts receivable, issues and profits from the Land, the
Improvements or any other part of the Mortgaged Property, and all undisbursed
proceeds of the loan secured by this Instrument and, if Borrower is a
cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents;     (xii)   all Imposition Deposits;     (xiii)   all
refunds or rebates of Impositions by any municipal, state or federal authority
or insurance company (other than refunds applicable to periods before the real
property tax year in which this Instrument is dated);     (xiv)   all tenant
security deposits which have not been forfeited by any tenant under any Lease
and any bond or other security in lieu of such deposits; and     (xv)   all
names under or by which any of the above Mortgaged Property may be operated or
known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.

     (z) “Note” means the Multifamily Note described on page 1 of this
Instrument, including all schedules, riders, allonges and addenda, as such
Multifamily Note may be amended from time to time.
     (aa) “O&M Program” is defined in Section 18(d).
     (bb) “Personalty” means all:

  (i)   accounts (including deposit accounts) of Borrower related to the
Mortgaged Property;

PAGE 5



--------------------------------------------------------------------------------



 



  (ii)   equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form), computer equipment (hardware
and software);     (iii)   other tangible personal property owned by Borrower
which is used now or in the future in connection with the ownership, management
or operation of the Land or Improvements or is located on the Land or in the
Improvements, including ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances (other than
Fixtures);     (iv)   any operating agreements relating to the Land or the
Improvements;     (v)   any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements;     (vi)   all other intangible property, general intangibles and
rights relating to the operation of, or used in connection with, the Land or the
Improvements, including all governmental permits relating to any activities on
the Land and including subsidy or similar payments received from any sources,
including a governmental authority; and     (vii)   any rights of Borrower in or
under letters of credit.

     (cc)   “Property Jurisdiction” is defined in Section 30(a).  
     (dd)   “Rents” means all rents (whether from residential or non-residential
space), revenues and other income of the Land or the Improvements, parking fees,
laundry and vending machine income and fees and charges for food, health care
and other services provided at the Mortgaged Property, whether now due, past
due, or to become due, and deposits forfeited by tenants.        (ee)   “Taxes”
means all taxes, assessments, vault rentals and other charges, if any, whether
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien on the Land or the Improvements.  
     (ff)    “Transfer” is defined in Section 21.        2.   UNIFORM COMMERCIAL
CODE SECURITY AGREEMENT.        (a)     This Instrument is also a security
agreement under the Uniform Commercial Code for any of the Mortgaged Property
which, under applicable law, may be subjected to a security interest under the
Uniform Commercial Code, whether such Mortgaged Property is owned now or
acquired in the future, and all products and cash and non-cash proceeds thereof
(collectively, “UCC Collateral”), and Borrower hereby grants to Lender a
security interest in the UCC Collateral. Borrower hereby authorizes Lender to
prepare and file financing statements,

PAGE 6



--------------------------------------------------------------------------------



 



continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest and Borrower agrees, if Lender so requests, to execute and deliver to
Lender such financing statements, continuation statements and amendments.
Borrower shall pay all filing costs and all costs and expenses of any record
searches for financing statements and/or amendments that Lender may require.
Without the prior written consent of Lender, Borrower shall not create or permit
to exist any other lien or security interest in any of the UCC Collateral.
     (b) Unless Borrower gives Notice to Lender within 30 days after the
occurrence of any of the following, and executes and delivers to Lender
modifications or supplements of this Instrument (and any financing statement
which may be filed in connection with this Instrument) as Lender may require,
Borrower shall not (i) change its name, identity, structure or jurisdiction of
organization; (ii) change the location of its place of business (or chief
executive office if more than one place of business); or (iii) add to or change
any location at which any of the Mortgaged Property is stored, held or located.
     (c) If an Event of Default has occurred and is continuing, Lender shall
have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Instrument or existing under
applicable law. In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender’s other remedies.
     (d) This Instrument constitutes a financing statement with respect to any
part of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.
     3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
     (a) As part of the consideration for the Indebtedness, Borrower absolutely
and unconditionally assigns and transfers to Lender all Rents. It is the
intention of Borrower to establish a present, absolute and irrevocable transfer
and assignment to Lender of all Rents and to authorize and empower Lender to
collect and receive all Rents without the necessity of further action on the
part of Borrower. Promptly upon request by Lender, Borrower agrees to execute
and deliver such further assignments as Lender may from time to time require.
Borrower and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only. For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property. However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Instrument.
     (b) After the occurrence of an Event of Default, Borrower authorizes Lender
to collect, sue for and compromise Rents and directs each tenant of the
Mortgaged Property to pay all Rents to, or as directed by, Lender. However,
until the occurrence of an Event of Default, Lender hereby grants to Borrower a
revocable license to collect and receive all Rents, to hold all Rents in trust
for the benefit of Lender and to apply all Rents to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities, Taxes and insurance
premiums (to the extent not included in Imposition Deposits), tenant

PAGE 7



--------------------------------------------------------------------------------



 



improvements and other capital expenditures. So long as no Event of Default has
occurred and is continuing, the Rents remaining after application pursuant to
the preceding sentence may be retained by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Instrument. From
and after the occurrence of an Event of Default, and without the necessity of
Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, or by a receiver, Borrower’s license to collect Rents shall
automatically terminate and Lender shall without Notice be entitled to all Rents
as they become due and payable, including Rents then due and unpaid. Borrower
shall pay to Lender upon demand all Rents to which Lender is entitled. At any
time on or after the date of Lender’s demand for Rents, (i) Lender may give, and
Borrower hereby irrevocably authorizes Lender to give, notice to all tenants of
the Mortgaged Property instructing them to pay all Rents to Lender, (ii) no
tenant shall be obligated to inquire further as to the occurrence or continuance
of an Event of Default, and (iii) no tenant shall be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice. Any such notice by Lender shall be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit. Borrower shall not
interfere with and shall cooperate with Lender’s collection of such Rents.
     (c) Borrower represents and warrants to Lender that Borrower has not
executed any prior assignment of Rents (other than an assignment of Rents
securing any prior indebtedness that is being assigned to Lender, or paid off
and discharged with the proceeds of the loan evidenced by the Note), that
Borrower has not performed, and Borrower covenants and agrees that it will not
perform, any acts and has not executed, and shall not execute, any instrument
which would prevent Lender from exercising its rights under this Section 3, and
that at the time of execution of this Instrument there has been no anticipation
or prepayment of any Rents for more than two months prior to the due dates of
such Rents. Borrower shall not collect or accept payment of any Rents more than
two months prior to the due dates of such Rents.
     (d) If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.
Alternatively, if an Event of Default has occurred and is continuing, regardless
of the adequacy of Lender’s security, without regard to Borrower’s solvency and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law. Lender or the
receiver, as the case may be, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property. Immediately upon appointment of a receiver or
immediately upon the Lender’s entering upon and taking possession and control of
the Mortgaged Property, Borrower shall surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and shall deliver to
Lender or the receiver, as the case may be, all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property and all security deposits and
prepaid Rents. In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the

PAGE 8



--------------------------------------------------------------------------------



 



Mortgaged Property. Borrower acknowledges and agrees that the exercise by Lender
of any of the rights conferred under this Section 3 shall not be construed to
make Lender a mortgagee-in-possession of the Mortgaged Property so long as
Lender has not itself entered into actual possession of the Land and
Improvements.
     (e) If Lender enters the Mortgaged Property, Lender shall be liable to
account only to Borrower and only for those Rents actually received. Except to
the extent of Lender’s gross negligence or willful misconduct, Lender shall not
be liable to Borrower, anyone claiming under or through Borrower or anyone
having an interest in the Mortgaged Property, by reason of any act or omission
of Lender under Section 3(d), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.
     (f) If the Rents are not sufficient to meet the costs of taking control of
and managing the Mortgaged Property and collecting the Rents, any funds expended
by Lender for such purposes shall become an additional part of the Indebtedness
as provided in Section 12.
     (g) Any entering upon and taking of control of the Mortgaged Property by
Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument shall not cure or waive any Event of Default or
invalidate any other right or remedy of Lender under applicable law or provided
for in this Instrument.
     4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.
     (a) As part of the consideration for the Indebtedness, Borrower absolutely
and unconditionally assigns and transfers to Lender all of Borrower’s right,
title and interest in, to and under the Leases, including Borrower’s right,
power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease. It is the intention of Borrower to establish a
present, absolute and irrevocable transfer and assignment to Lender of all of
Borrower’s right, title and interest in, to and under the Leases. Borrower and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only. For purposes of giving effect to this absolute assignment of the
Leases, and for no other purpose, the Leases shall not be deemed to be a part of
the Mortgaged Property. However, if this present, absolute and unconditional
assignment of the Leases is not enforceable by its terms under the laws of the
Property Jurisdiction, then the Leases shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on the Leases in favor of
Lender, which lien shall be effective as of the date of this Instrument.
     (b) Until Lender gives Notice to Borrower of Lender’s exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this Section
or any other provision of this Instrument), including the right, power and
authority to modify the terms of any Lease or extend or terminate any Lease.
Upon the occurrence of an Event of Default, the permission given to Borrower
pursuant to the preceding sentence to exercise all rights, power and authority
under Leases shall automatically terminate. Borrower shall comply with and
observe Borrower’s obligations under all Leases, including Borrower’s
obligations pertaining to the maintenance and disposition of tenant security
deposits.
     (c) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
shall not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself

PAGE 9



--------------------------------------------------------------------------------



 



entered into actual possession of the Land and the Improvements. The acceptance
by Lender of the assignment of the Leases pursuant to Section 4(a) shall not at
any time or in any event obligate Lender to take any action under this
Instrument or to expend any money or to incur any expenses. Except to the extent
of Lender’s gross negligence or willful misconduct, Lender shall not be liable
in any way for any injury or damage to person or property sustained by any
person or persons, firm or corporation in or about the Mortgaged Property. Prior
to Lender’s actual entry into and taking possession of the Mortgaged Property,
Lender shall not (i) be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease); (ii) be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property; or (iii) be responsible for the
operation, control, care, management or repair of the Mortgaged Property or any
portion of the Mortgaged Property. The execution of this Instrument by Borrower
shall constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.
     (d) Upon delivery of Notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.
     (e) Borrower shall, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase. If Borrower is a cooperative housing corporation,
association or other validly organized entity under municipal, county, state or
federal law, notwithstanding anything to the contrary contained in this
subsection, so long as Borrower is not in breach of any covenant of this
Instrument, Lender hereby consents to the execution of leases of apartments for
a term in excess of two years from Borrower to a tenant shareholder of Borrower,
to the surrender or termination of such leases of apartments where the
surrendered or terminated lease is immediately replaced or where the Borrower
makes its best efforts to secure such immediate replacement by a newly executed
lease of the same apartment to a tenant shareholder of the Borrower. However, no
consent is hereby given by Lender to any execution, surrender, termination or
assignment of a lease under terms that would waive or reduce the obligation of
the resulting tenant shareholder under such lease to pay cooperative assessments
in full when due or the obligation of the former tenant shareholder to pay any
unpaid portion of such assessments.
     (f) Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender’s
prior written approval of the Lease agreement. Borrower shall not modify the
terms of, or extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Instrument) without the prior written
consent of Lender. However, Lender’s consent shall not be required for the
modification or extension of a non-residential Lease if such modification or
extension is on terms at least as favorable to Borrower as those customary at
that time in the applicable market and the income from the extended or modified
Lease will not be less than the income received from the Lease as of the date of
this Instrument. Borrower shall, without request by Lender, deliver an executed
copy of each non-residential Lease to Lender promptly after such Lease is
signed. All non-residential Leases, including renewals or extensions of existing
Leases, shall specifically provide that (i) such Leases are subordinate to the
lien of this

PAGE 10



--------------------------------------------------------------------------------



 



Instrument; (ii) the tenant shall attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Mortgaged Property by any purchaser at a foreclosure
sale or by Lender in any manner; (iii) the tenant agrees to execute such further
evidences of attornment as Lender or any purchaser at a foreclosure sale may
from time to time request; (iv) the Lease shall not be terminated by foreclosure
or any other transfer of the Mortgaged Property; (v) after a foreclosure sale of
the Mortgaged Property, Lender or any other purchaser at such foreclosure sale
may, at Lender’s or such purchaser’s option, accept or terminate such Lease; and
(vi) the tenant shall, upon receipt after the occurrence of an Event of Default
of a written request from Lender, pay all Rents payable under the Lease to
Lender.
     (g) Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.
     5. PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT
PREMIUM. Borrower shall pay the Indebtedness when due in accordance with the
terms of the Note and the other Loan Documents and shall perform, observe and
comply with all other provisions of the Note and the other Loan Documents.
Borrower shall pay a prepayment premium in connection with certain prepayments
of the Indebtedness, including a payment made after Lender’s exercise of any
right of acceleration of the Indebtedness, as provided in the Note.
     6. EXCULPATION. Borrower’s personal liability for payment of the
Indebtedness and for performance of the other obligations to be performed by it
under this Instrument is limited in the manner, and to the extent, provided in
the Note.
     7. DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.
     (a) Unless this requirement is waived in writing by Lender, which waiver
may be contained in this Section 7(a), Borrower shall deposit with Lender on the
day monthly installments of principal or interest, or both, are due under the
Note (or on another day designated in writing by Lender), until the Indebtedness
is paid in full, an additional amount sufficient to accumulate with Lender the
entire sum required to pay, when due, the items marked “Collect” below. Lender
will not require the Borrower to make Imposition Deposits with respect to the
items marked “Deferred” below.

         
 
  [Deferred]   Hazard Insurance premiums or other insurance premiums required by
Lender under Section 19,
 
  [Collect]   Taxes,
 
  [Deferred]   water and sewer charges (that could become a lien on the
Mortgaged Property),
 
  [N/A]   ground rents,
 
  [Deferred]   assessments or other charges (that could become a lien on the
Mortgaged Property)

The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the “Imposition Deposits.” The obligations of Borrower for
which the Imposition Deposits are required are collectively referred to in this
Instrument as “Impositions.” The amount of the Imposition Deposits shall be
sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added. Lender shall maintain records indicating how much of the monthly

PAGE 11



--------------------------------------------------------------------------------



 



Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.
     (b) Imposition Deposits shall be held in an institution (which may be
Lender, if Lender is such an institution) whose deposits or accounts are insured
or guaranteed by a federal agency. Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty. Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing. Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits. As
additional security for all of Borrower’s obligations under this Instrument and
the other Loan Documents, Borrower hereby pledges and grants to Lender a
security interest in the Imposition Deposits and all proceeds of, and all
interest and dividends on, the Imposition Deposits. Any amounts deposited with
Lender under this Section 7 shall not be trust funds, nor shall they operate to
reduce the Indebtedness, unless applied by Lender for that purpose under
Section 7(e).
     (c) If Lender receives a bill or invoice for an Imposition, Lender shall
pay the Imposition from the Imposition Deposits held by Lender. Lender shall
have no obligation to pay any Imposition to the extent it exceeds Imposition
Deposits then held by Lender. Lender may pay an Imposition according to any
bill, statement or estimate from the appropriate public office or insurance
company without inquiring into the accuracy of the bill, statement or estimate
or into the validity of the Imposition.
     (d) If at any time the amount of the Imposition Deposits held by Lender for
payment of a specific Imposition exceeds the amount reasonably deemed necessary
by Lender, the excess shall be credited against future installments of
Imposition Deposits. If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after Notice from Lender.
     (e) If an Event of Default has occurred and is continuing, Lender may apply
any Imposition Deposits, in any amounts and in any order as Lender determines,
in Lender’s discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.
     (f) If Lender does not collect an Imposition Deposit with respect to an
Imposition either marked “Deferred” in Section 7(a) or pursuant to a separate
written waiver by Lender, then on or before the date each such Imposition is
due, or on the date this Instrument requires each such Imposition to be paid,
Borrower must provide Lender with proof of payment of each such Imposition for
which Lender does not require collection of Imposition Deposits. Lender may
revoke its deferral or waiver and require Borrower to deposit with Lender any or
all of the Imposition Deposits listed in Section 7(a), regardless of whether any
such item is marked “Deferred” in such section, upon Notice to Borrower, (i) if
Borrower does not timely pay any of the Impositions, (ii) if Borrower fails to
provide timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.
     (g) In the event of a Transfer prohibited by or requiring Lender’s approval
under Section 21, Lender’s waiver of the collection of any Imposition Deposit in
this Section 7 may be modified or rendered void by Lender at Lender’s option by
Notice to Borrower and the transferee(s) as a condition of Lender’s approval of
such Transfer.

PAGE 12



--------------------------------------------------------------------------------



 



     8. COLLATERAL AGREEMENTS. Borrower shall deposit with Lender such amounts
as may be required by any Collateral Agreement and shall perform all other
obligations of Borrower under each Collateral Agreement.
     9. APPLICATION OF PAYMENTS. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither Lender’s acceptance of an amount that is
less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Instrument and the Note shall remain
unchanged.
     10. COMPLIANCE WITH LAWS. Borrower shall comply with all laws, ordinances,
regulations and requirements of any Governmental Authority and all recorded
lawful covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, fair housing, disability accommodation, zoning and land use, and
Leases. Borrower also shall comply with all applicable laws that pertain to the
maintenance and disposition of tenant security deposits. Borrower shall at all
times maintain records sufficient to demonstrate compliance with the provisions
of this Section 10. Borrower shall take appropriate measures to prevent, and
shall not engage in or knowingly permit, any illegal activities at the Mortgaged
Property that could endanger tenants or visitors, result in damage to the
Mortgaged Property, result in forfeiture of the Mortgaged Property, or otherwise
materially impair the lien created by this Instrument or Lender’s interest in
the Mortgaged Property. Borrower represents and warrants to Lender that no
portion of the Mortgaged Property has been or will be purchased with the
proceeds of any illegal activity.
     11. USE OF PROPERTY. Unless required by applicable law, Borrower shall not
(a) allow changes in the use for which all or any part of the Mortgaged Property
is being used at the time this Instrument was executed, except for any change in
use approved by Lender, (b) convert any individual dwelling units or common
areas to commercial use, (c) initiate a change in the zoning classification of
the Mortgaged Property or acquiesce without Notice to and consent of Lender in a
change in the zoning classification of the Mortgaged Property, (d) establish any
condominium or cooperative regime with respect to the Mortgaged Property,
(e) combine all or any part of the Mortgaged Property with all or any part of a
tax parcel which is not part of the Mortgaged Property, or (f) subdivide or
otherwise split any tax parcel constituting all or any part of the Mortgaged
Property without the prior consent of Lender.
     12. PROTECTION OF LENDER’S SECURITY; INSTRUMENT SECURES FUTURE ADVANCES.
     (a) If Borrower fails to perform any of its obligations under this
Instrument or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Instrument, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender at Lender’s option may make such
appearances, file such documents, disburse such sums and take such actions as
Lender reasonably deems necessary to perform such obligations of Borrower and to
protect Lender’s interest, including (i) payment of Attorneys’ Fees and Costs,
(ii) payment of fees and out-of-pocket expenses of accountants, inspectors and
consultants, (iii) entry upon the Mortgaged Property to make repairs or secure
the

PAGE 13



--------------------------------------------------------------------------------



 



Mortgaged Property, (iv) procurement of the insurance required by Section 19,
and (v) payment of amounts which Borrower has failed to pay under Sections 15
and 17.
     (b) Any amounts disbursed by Lender under this Section 12, or under any
other provision of this Instrument that treats such disbursement as being made
under this Section 12, shall be secured by this Instrument, shall be added to,
and become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the “Default Rate,” as defined in the Note.
     (c) Nothing in this Section 12 shall require Lender to incur any expense or
take any action.
     13. INSPECTION.
     (a) Lender, its agents, representatives, and designees may make or cause to
be made entries upon and inspections of the Mortgaged Property (including
environmental inspections and tests) during normal business hours, or at any
other reasonable time, upon reasonable notice to Borrower if the inspection is
to include occupied residential units (which notice need not be in writing).
Notice to Borrower shall not be required in the case of an emergency, as
determined in Lender’s discretion, or when an Event of Default has occurred and
is continuing.
     (b) If Lender determines that Mold has developed as a result of a water
intrusion event or leak, Lender, at Lender’s discretion, may require that a
professional inspector inspect the Mortgaged Property as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection shall be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection. After any issue with Mold, water intrusion or leaks is
remedied to Lender’s satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.
     (c) If Lender or Loan Servicer determines not to conduct an annual
inspection of the Mortgaged Property, and in lieu thereof Lender requests a
certification, Borrower shall be prepared to provide and must actually provide
to Lender a factually correct certification each year that the annual inspection
is waived to the following effect:
Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding odors, indoor air quality, mold, fungus, microbial contamination or
pathogenic organisms (“Mold”) or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Mortgaged
Property or if Borrower has received any such written complaint, notice, letter
or other written communication that Borrower has investigated and determined
that no Mold activity, condition or event exists or alternatively has fully and
properly remediated such activity, condition, event or omission in compliance
with the Moisture Management Plan for the Mortgaged Property.

PAGE 14



--------------------------------------------------------------------------------



 



     If Borrower is unwilling or unable to provide such certification, Lender
may require a professional inspection of the Mortgaged Property at Borrower’s
expense.
     14. BOOKS AND RECORDS; FINANCIAL REPORTING.
     (a) Borrower shall keep and maintain at all times at the Mortgaged Property
or the management agent’s office, and upon Lender’s request shall make available
at the Mortgaged Property (or, at Borrower’s option, at the management agent’s
office), complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, and copies of all written contracts, Leases, and other
instruments which affect the Mortgaged Property. The books, records, contracts,
Leases and other instruments shall be subject to examination and inspection by
Lender at any reasonable time.
     (b) Within 120 days after the end of each fiscal year of Borrower, Borrower
shall furnish to Lender a statement of income and expenses for Borrower’s
operation of the Mortgaged Property for that fiscal year, a statement of changes
in financial position of Borrower relating to the Mortgaged Property for that
fiscal year and, when requested by Lender, a balance sheet showing all assets
and liabilities of Borrower relating to the Mortgaged Property as of the end of
that fiscal year. If Borrower’s fiscal year is other than the calendar year,
Borrower must also submit to Lender a year-end statement of income and expenses
within 120 days after the end of the calendar year.
     (c) Within 120 days after the end of each calendar year, and at any other
time, upon Lender’s request, Borrower shall furnish to Lender each of the
following. However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may, upon written
request to Borrower, require Borrower to furnish any of the following more
frequently:

  (i)   a rent schedule for the Mortgaged Property showing the name of each
tenant, and for each tenant, the space occupied, the lease expiration date, the
rent payable for the current month, the date through which rent has been paid,
and any related information requested by Lender;     (ii)   an accounting of all
security deposits held pursuant to all Leases, including the name of the
institution (if any) and the names and identification numbers of the accounts
(if any) in which such security deposits are held and the name of the person to
contact at such financial institution, along with any authority or release
necessary for Lender to access information regarding such accounts; and    
(iii)   a statement that identifies all owners of any interest in Borrower and
any Controlling Entity and the interest held by each (unless Borrower or any
Controlling Entity is a publicly-traded entity in which case such statement of
ownership shall not be required), if Borrower or a Controlling Entity is a
corporation, all officers and directors of Borrower and the Controlling Entity,
and if Borrower or a Controlling Entity is a limited liability company, all
managers who are not members.

     (d) At any time upon Lender’s request, Borrower shall furnish to Lender
each of the following. However, Lender shall not require any of the following
more frequently than quarterly except when there has been an Event of Default
and such Event of Default is

PAGE 15



--------------------------------------------------------------------------------



 



continuing, in which case Lender may require Borrower to furnish any of the
following more frequently:

  (i)   a balance sheet, a statement of income and expenses for Borrower and a
statement of changes in financial position of Borrower for Borrower’s most
recent fiscal year;     (ii)   a quarterly or year-to-date income and expense
statement for the Mortgaged Property; and     (iii)   a monthly property
management report for the Mortgaged Property, showing the number of inquiries
made and rental applications received from tenants or prospective tenants and
deposits received from tenants and any other information requested by Lender.

     (e) Upon Lender’s request at any time when an Event of Default has occurred
and is continuing, Borrower shall furnish to Lender monthly income and expense
statements and rent schedules for the Mortgaged Property.
     (f) An individual having authority to bind Borrower shall certify each of
the statements, schedules and reports required by Sections 14(b) through 14(e)
to be complete and accurate. Each of the statements, schedules and reports
required by Sections 14(b) through 14(e) shall be in such form and contain such
detail as Lender may reasonably require. Lender also may require that any of the
statements, schedules or reports listed in Section 14(b) and 14(c)(i) and
(ii) be audited at Borrower’s expense by independent certified public
accountants acceptable to Lender, at any time when an Event of Default has
occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.
     (g) If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Sections 14(b) through (e), Lender shall give
Borrower Notice specifying the statements, schedules and reports required by
Section 14(b) through (e) that Borrower has failed to provide. If Borrower has
not provided the required statements, schedules and reports within 10 Business
Days following such Notice, then Lender shall have the right to have Borrower’s
books and records audited, at Borrower’s expense, by independent certified
public accountants selected by Lender in order to obtain such statements,
schedules and reports, and all related costs and expenses of Lender shall become
immediately due and payable and shall become an additional part of the
Indebtedness as provided in Section 12. Notice to Borrower shall not be required
in the case of an emergency, as determined in Lender’s discretion, or when an
Event of Default has occurred and is continuing.
     (h) If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records relating to the
Mortgaged Property or its operation.
     (i) Borrower authorizes Lender to obtain a credit report on Borrower at any
time.

PAGE 16



--------------------------------------------------------------------------------



 



     15. TAXES; OPERATING EXPENSES.
     (a) Subject to the provisions of Section 15(c) and Section 15(d), Borrower
shall pay, or cause to be paid, all Taxes when due and before the addition of
any interest, fine, penalty or cost for nonpayment.
     (b) Subject to the provisions of Section 15(c), Borrower shall (i) pay the
expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added, and (ii) pay insurance premiums at least 30 days prior to the
expiration date of each policy of insurance, unless applicable law specifies
some lesser period.
     (c) If Lender is collecting Imposition Deposits, to the extent that Lender
holds sufficient Imposition Deposits for the purpose of paying a specific
Imposition, then Borrower shall not be obligated to pay such Imposition, so long
as no Event of Default exists and Borrower has timely delivered to Lender any
bills or premium notices that it has received. If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable. Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that (i) any Event of Default has occurred and is continuing,
(ii) insufficient Imposition Deposits are held by Lender at the time an
Imposition becomes due and payable or (iii) Borrower has failed to provide
Lender with bills and premium notices as provided above.
     (d) Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than insurance premiums, if (i) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (ii) the
Mortgaged Property is not in danger of being sold or forfeited, (iii) if
Borrower has not already paid the Imposition, Borrower deposits with Lender
reserves sufficient to pay the contested Imposition, if requested by Lender, and
(iv) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender.
     (e) Borrower shall promptly deliver to Lender a copy of all notices of, and
invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall furnish to Lender on or before the date this Instrument requires
such Impositions to be paid, receipts evidencing that such payments were made.
     16. LIENS; ENCUMBRANCES. Borrower acknowledges that, to the extent provided
in Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a “Lien”)
on the Mortgaged Property (other than the lien of this Instrument) or on certain
ownership interests in Borrower, whether voluntary, involuntary or by operation
of law, and whether or not such Lien has priority over the lien of this
Instrument, is a “Transfer” which constitutes an Event of Default and subjects
Borrower to personal liability under the Note.
     17. PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.
     (a) Borrower shall not commit waste or permit impairment or deterioration
of the Mortgaged Property.

PAGE 17



--------------------------------------------------------------------------------



 



     (b) Borrower shall not abandon the Mortgaged Property.
     (c) Borrower shall restore or repair promptly, in a good and workmanlike
manner, any damaged part of the Mortgaged Property to the equivalent of its
original condition, or such other condition as Lender may approve in writing,
whether or not insurance proceeds or condemnation awards are available to cover
any costs of such restoration or repair; however, Borrower shall not be
obligated to perform such restoration or repair if (i) no Event of Default has
occurred and is continuing, and (ii) Lender has elected to apply any available
insurance proceeds and/or condemnation awards to the payment of Indebtedness
pursuant to Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.
     (d) Borrower shall keep the Mortgaged Property in good repair, including
the replacement of Personalty and Fixtures with items of equal or better
function and quality.
     (e) Borrower shall provide for professional management of the Mortgaged
Property by a residential rental property manager satisfactory to Lender at all
times under a contract approved by Lender in writing, which contract must be
terminable upon not more than 30 days notice without the necessity of
establishing cause and without payment of a penalty or termination fee by
Borrower or its successors.
     (f) Borrower shall give Notice to Lender of and, unless otherwise directed
in writing by Lender, shall appear in and defend any action or proceeding
purporting to affect the Mortgaged Property, Lender’s security or Lender’s
rights under this Instrument. Borrower shall not (and shall not permit any
tenant or other person to) remove, demolish or alter the Mortgaged Property or
any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except (i) in connection with the replacement of tangible
Personalty, (ii) if Borrower is a cooperative housing corporation, to the extent
permitted with respect to individual dwelling units under the form of
proprietary lease or occupancy agreement and (iii) repairs and replacements in
connection with making an individual unit ready for a new occupant.
     (g) Unless otherwise waived by Lender in writing, Borrower must have or
must establish and must adhere to the MMP. If the Borrower is required to have
an MMP, the Borrower must keep all MMP documentation at the Mortgaged Property
or at the management agent’s office and available for the Lender or the Loan
Servicer to review during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender.
     18. ENVIRONMENTAL HAZARDS.
     (a) Except for matters described in Section 18(b), Borrower shall not cause
or permit any of the following:

  (i)   the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;     (ii)
  the transportation of any Hazardous Materials to, from, or across the
Mortgaged Property;

PAGE 18



--------------------------------------------------------------------------------



 



  (iii)   any occurrence or condition on the Mortgaged Property or any other
property of Borrower that is adjacent to the Mortgaged Property, which
occurrence or condition is or may be in violation of Hazardous Materials Laws;  
  (iv)   any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Mortgaged Property or any property of Borrower that
is adjacent to the Mortgaged Property;     (v)   any violation or noncompliance
with the terms of any O&M Program as defined in subsection (d).

The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
“Prohibited Activities or Conditions.”
     (b) Prohibited Activities or Conditions shall not include lawful conditions
permitted by an O&M Program or the safe and lawful use and storage of quantities
of (i) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (ii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property; and
(iii) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property’s parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.
     (c) Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.
     (d) As required by Lender, Borrower shall also have established a written
operations and maintenance program with respect to certain Hazardous Materials.
Each such operations and maintenance program and any additional or revised
operations and maintenance programs established for the Mortgaged Property
pursuant to this Section 18 must be approved by Lender and shall be referred to
herein as an “O&M Program.” Borrower shall comply in a timely manner with, and
cause all employees, agents, and contractors of Borrower and any other persons
present on the Mortgaged Property to comply with each O&M Program. Borrower
shall pay all costs of performance of Borrower’s obligations under any O&M
Program, and Lender’s out-of-pocket costs incurred in connection with the
monitoring and review of each O&M Program and Borrower’s performance shall be
paid by Borrower upon demand by Lender. Any such out-of-pocket costs of Lender
that Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12.
     (e) Borrower represents and warrants to Lender that, except as previously
disclosed by Borrower to Lender in writing (which written disclosure may be in
certain environmental assessments and other written reports accepted by Lender
in connection with the funding of the Indebtedness and dated prior to the date
of this Instrument):

PAGE 19



--------------------------------------------------------------------------------



 



  (i)   Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions on the Mortgaged Property;     (ii)   to the
best of Borrower’s knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property;     (iii)   the Mortgaged Property does not now contain any
underground storage tanks, and, to the best of Borrower’s knowledge after
reasonable and diligent inquiry, the Mortgaged Property has not contained any
underground storage tanks in the past. If there is an underground storage tank
located on the Mortgaged Property that has been previously disclosed by Borrower
to Lender in writing, that tank complies with all requirements of Hazardous
Materials Laws;     (iv)   to the best of Borrower’s knowledge after reasonable
and diligent inquiry, Borrower has complied with all Hazardous Materials Laws,
including all requirements for notification regarding releases of Hazardous
Materials. Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;     (v)   to the best of
Borrower’s knowledge after reasonable and diligent inquiry, no event has
occurred with respect to the Mortgaged Property that constitutes, or with the
passing of time or the giving of notice would constitute, noncompliance with the
terms of any Environmental Permit;     (vi)   there are no actions, suits,
claims or proceedings pending or, to the best of Borrower’s knowledge after
reasonable and diligent inquiry, threatened that involve the Mortgaged Property
and allege, arise out of, or relate to any Prohibited Activity or Condition; and
    (vii)   Borrower has not received any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.

     (f) Borrower shall promptly notify Lender in writing upon the occurrence of
any of the following events:

  (i)   Borrower’s discovery of any Prohibited Activity or Condition;     (ii)  
Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, management agent, Governmental
Authority or other person with regard to present or future alleged Prohibited
Activities or Conditions, or any other environmental, health or safety matters
affecting the Mortgaged Property or any other property of Borrower that is
adjacent to the Mortgaged Property; or

PAGE 20



--------------------------------------------------------------------------------



 



  (iii)   Borrower’s breach of any of its obligations under this Section 18.

     Any such notice given by Borrower shall not relieve Borrower of, or result
in a waiver of, any obligation under this Instrument, the Note, or any other
Loan Document.
     (g) Borrower shall pay promptly the costs of any environmental inspections,
tests or audits, a purpose of which is to identify the extent or cause of or
potential for a Prohibited Activity or Condition (“Environmental Inspections”),
required by Lender in connection with any foreclosure or deed in lieu of
foreclosure, or as a condition of Lender’s consent to any Transfer under Section
21, or required by Lender following a reasonable determination by Lender that
Prohibited Activities or Conditions may exist. Any such costs incurred by Lender
(including Attorneys’ Fees and Costs and the costs of technical consultants
whether incurred in connection with any judicial or administrative process or
otherwise) that Borrower fails to pay promptly shall become an additional part
of the Indebtedness as provided in Section 12. As long as (i) no Event of
Default has occurred and is continuing, (ii) Borrower has actually paid for or
reimbursed Lender for all costs of any such Environmental Inspections performed
or required by Lender, and (iii) Lender is not prohibited by law, contract or
otherwise from doing so, Lender shall make available to Borrower, without
representation of any kind, copies of Environmental Inspections prepared by
third parties and delivered to Lender. Lender hereby reserves the right, and
Borrower hereby expressly authorizes Lender, to make available to any party,
including any prospective bidder at a foreclosure sale of the Mortgaged
Property, the results of any Environmental Inspections made by or for Lender
with respect to the Mortgaged Property. Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any Environmental Inspections made by or for Lender. Borrower acknowledges that
Lender cannot control or otherwise assure the truthfulness or accuracy of the
results of any Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount that a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results to any third party of any Environmental Inspections made
by or for Lender, and Borrower hereby releases and forever discharges Lender
from any and all claims, damages, or causes of action, arising out of, connected
with or incidental to the results of, the delivery of any of Environmental
Inspections made by or for Lender.
     (h) If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower shall, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and shall in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender shall become part of
the Indebtedness as provided in Section 12.
     (i) Borrower shall comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower shall (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and

PAGE 21



--------------------------------------------------------------------------------



 



comply with all conditions of such Environmental Permits; (ii) cooperate with
any inquiry by any Governmental Authority; and (iii) comply with any
governmental or judicial order that arises from any alleged Prohibited Activity
or Condition.
     (j) Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
"Indemnitees”) from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

  (i)   any breach of any representation or warranty of Borrower in this
Section 18;     (ii)   any failure by Borrower to perform any of its obligations
under this Section 18;     (iii)   the existence or alleged existence of any
Prohibited Activity or Condition;     (iv)   the presence or alleged presence of
Hazardous Materials on or under the Mortgaged Property or in any of the
Improvements or on or under any property of Borrower that is adjacent to the
Mortgaged Property; and     (v)   the actual or alleged violation of any
Hazardous Materials Law.

     (k) Counsel selected by Borrower to defend Indemnitees shall be subject to
the approval of those Indemnitees. In any circumstances in which the indemnity
under this Section 18 applies, Lender may employ its own legal counsel and
consultants to prosecute, defend or negotiate any claim or legal or
administrative proceeding and Lender, with the prior written consent of Borrower
(which shall not be unreasonably withheld, delayed or conditioned) may settle or
compromise any action or legal or administrative proceeding. However, unless an
Event of Default has occurred and is continuing, or the interests of Borrower
and Lender are in conflict, as determined by Lender in its discretion, Lender
shall permit Borrower to undertake the actions referenced in this Section 18 in
accordance with this Section 18(k) and Section 18(l) so long as Lender approves
such action, which approval shall not be unreasonably withheld or delayed.
Borrower shall reimburse Lender upon demand for all costs and expenses incurred
by Lender, including all costs of settlements entered into in good faith,
consultants’ fees and Attorneys’ Fees and Costs.
     (l) Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a “Claim”), settle or compromise the Claim if the settlement
(i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender; or (ii) may materially and adversely affect Lender, as determined by
Lender in its discretion.
     (m) Borrower’s obligation to indemnify the Indemnitees shall not be limited
or impaired by any of the following, or by any failure of Borrower or any
guarantor to receive notice of or consideration for any of the following:

PAGE 22



--------------------------------------------------------------------------------



 



  (i)   any amendment or modification of any Loan Document;     (ii)   any
extensions of time for performance required by any Loan Document;     (iii)  
any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness;
    (iv)   the accuracy or inaccuracy of any representations and warranties made
by Borrower under this Instrument or any other Loan Document;     (v)   the
release of Borrower or any other person, by Lender or by operation of law, from
performance of any obligation under any Loan Document;     (vi)   the release or
substitution in whole or in part of any security for the Indebtedness; and    
(vii)   Lender’s failure to properly perfect any lien or security interest given
as security for the Indebtedness.

     (n) Borrower shall, at its own cost and expense, do all of the following:

  (i)   pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Section 18;     (ii)   reimburse Indemnitees for any expenses paid or incurred
in connection with any matters against which Indemnitees are entitled to be
indemnified under this Section 18; and     (iii)   reimburse Indemnitees for any
and all expenses, including Attorneys’ Fees and Costs, paid or incurred in
connection with the enforcement by Indemnitees of their rights under this
Section 18, or in monitoring and participating in any legal or administrative
proceeding.

     (o) The provisions of this Section 18 shall be in addition to any and all
other obligations and liabilities that Borrower may have under applicable law or
under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one person or entity, the obligation of those persons or entities to
indemnify the Indemnitees under this Section 18 shall be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this Instrument.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, the Mortgaged Property, Borrower
shall have no obligation to indemnify the Indemnitees under this Section 18
after the date of the release of record of the lien of this Instrument by
payment in full at the Maturity Date or by voluntary prepayment in full.

PAGE 23



--------------------------------------------------------------------------------



 



     19. PROPERTY AND LIABILITY INSURANCE.
     (a) Borrower shall keep the Improvements insured at all times against such
hazards as Lender may from time to time require, which insurance shall include
but not be limited to coverage against loss by fire and allied perils, general
boiler and machinery coverage, rent loss and extra expense insurance. If Lender
so requires, such insurance shall also include sinkhole insurance, mine
subsidence insurance, earthquake insurance, and, if the Mortgaged Property does
not conform to applicable zoning or land use laws, building ordinance or law
coverage. Borrower acknowledges and agrees that Lender’s insurance requirements
may change from time to time throughout the term of the Indebtedness. If any of
the Improvements is located in an area identified by the Federal Emergency
Management Agency (or any successor to that agency) as an area having special
flood hazards, Borrower shall insure such Improvements against loss by flood.
All insurance required pursuant to this Section 19(a) shall be referred to as
“Hazard Insurance.”
     (b) All premiums on Hazard Insurance policies required under Section 19(a)
shall be paid in the manner provided in Section 7, unless Lender has designated
in writing another method of payment. All such policies shall also be in a form
approved by Lender. All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender. Lender shall have the right to hold the original policies
or duplicate original policies of all Hazard Insurance required by
Section 19(a). Borrower shall promptly deliver to Lender a copy of all renewal
and other notices received by Borrower with respect to the policies and all
receipts for paid premiums. At least 5 days prior to the expiration date of any
Hazard Insurance policy, Borrower shall deliver to Lender evidence acceptable to
Lender that the policy has been renewed. If Borrower has not delivered the
original (or a duplicate original) of a renewal policy prior to the expiration
date of any Hazard Insurance policy, Borrower shall deliver the original (or a
duplicate original) of a renewal policy in a form satisfactory to Lender within
120 days after the expiration date of the original policy.
     (c) Borrower shall maintain at all times commercial general liability
insurance, workers’ compensation insurance and such other liability, errors and
omissions and fidelity insurance coverages as Lender may from time to time
require.
     (d) All insurance policies and renewals of insurance policies required by
this Section 19 shall be in such amounts and for such periods as Lender may from
time to time require, and shall be issued by insurance companies satisfactory to
Lender.
     (e) Borrower shall comply with all insurance requirements and shall not
permit any condition to exist on the Mortgaged Property that would invalidate
any part of any insurance coverage that this Instrument requires Borrower to
maintain.
     (f) In the event of loss, Borrower shall give immediate written notice to
the insurance carrier and to Lender. Borrower hereby authorizes and appoints
Lender as attorney-in-fact for Borrower to make proof of loss, to adjust and
compromise any claims under policies of Hazard Insurance, to appear in and
prosecute any action arising from such Hazard Insurance policies, to collect and
receive the proceeds of Hazard Insurance, and to deduct from such proceeds
Lender’s expenses incurred in the collection of such proceeds. This power of
attorney is coupled with an interest and therefore is irrevocable. However,
nothing contained in this Section 19 shall require Lender to incur any expense
or take any action. Lender may, at Lender’s option, (i) require a “repair or
replacement” settlement, in which case the proceeds will be used to reimburse
Borrower for the cost of restoring and repairing the Mortgaged Property to the
equivalent of its original condition or to a condition approved by Lender (the
“Restoration”), or (ii) require an

PAGE 24



--------------------------------------------------------------------------------



 



“actual cash value” settlement in which case the proceeds may be applied to the
payment of the Indebtedness, whether or not then due. To the extent Lender
determines to require a repair or replacement settlement and apply insurance
proceeds to Restoration, Lender shall apply the proceeds in accordance with
Lender’s then-current policies relating to the restoration of casualty damage on
similar multifamily properties.
     (g) Notwithstanding any provision to the contrary in this Section 19, as
long as no Event of Default, or any event which, with the giving of Notice or
the passage of time, or both, would constitute an Event of Default, has occurred
and is continuing,

  (i)   in the event of a casualty resulting in damage to the Mortgaged Property
which will cost $10,000 or less to repair, the Borrower shall have the sole
right to make proof of loss, adjust and compromise the claim and collect and
receive any proceeds directly without the approval or prior consent of the
Lender so long as the insurance proceeds are used solely for the Restoration of
the Mortgaged Property; and     (ii)   in the event of a casualty resulting in
damage to the Mortgaged Property which will cost more than $10,000 but less than
$50,000 to repair, the Borrower is authorized to make proof of loss and adjust
and compromise the claim without the prior consent of Lender, and Lender shall
hold the applicable insurance proceeds to be used to reimburse Borrower for the
cost of Restoration of the Mortgaged Property and shall not apply such proceeds
to the payment of sums due under this Instrument.

     (h) Lender will have the right to exercise its option to apply insurance
proceeds to the payment of the Indebtedness only if Lender determines that at
least one of the following conditions is met:

  (i)   an Event of Default (or any event, which, with the giving of Notice or
the passage of time, or both, would constitute an Event of Default) has occurred
and is continuing;     (ii)   Lender determines, in its discretion, that there
will not be sufficient funds from insurance proceeds, anticipated contributions
of Borrower of its own funds or other sources acceptable to Lender to complete
the Restoration;     (iii)   Lender determines, in its discretion, that the
rental income from the Mortgaged Property after completion of the Restoration
will not be sufficient to meet all operating costs and other expenses,
Imposition Deposits, deposits to reserves and loan repayment obligations
relating to the Mortgaged Property;     (iv)   Lender determines, in its
discretion, that the Restoration will not be completed at least one year before
the Maturity Date (or six months before the Maturity Date if Lender determines
in its discretion that re-leasing of the Mortgaged Property will be completed
within such six-month period); or     (v)   Lender determines that the
Restoration will not be completed within one year after the date of the loss or
casualty.

PAGE 25



--------------------------------------------------------------------------------



 



     (i) If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.
     (j) Unless Lender otherwise agrees in writing, any application of any
insurance proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.
     (k) Borrower agrees to execute such further evidence of assignment of any
insurance proceeds as Lender may require.
     20. CONDEMNATION.
     (a) Borrower shall promptly notify Lender in writing of any action or
proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (a “Condemnation”). Borrower shall appear
in and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing. Borrower authorizes and appoints
Lender as attorney-in-fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 20 shall require Lender to incur any expense or take any action.
Borrower hereby transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.
     (b) Lender may apply such awards or proceeds, after the deduction of
Lender’s expenses incurred in the collection of such amounts (including
Attorneys’ Fees and Costs) at Lender’s option, to the restoration or repair of
the Mortgaged Property or to the payment of the Indebtedness, with the balance,
if any, to Borrower. Unless Lender otherwise agrees in writing, any application
of any awards or proceeds to the Indebtedness shall not extend or postpone the
due date of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments. Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.
     21. TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER. [NO RIGHT
TO TRANSFER].
     (a) “Transfer” means

  (i)   a sale, assignment, transfer or other disposition (whether voluntary,
involuntary or by operation of law);     (ii)   the granting, creating or
attachment of a lien, encumbrance or security interest (whether voluntary,
involuntary or by operation of law);

PAGE 26



--------------------------------------------------------------------------------



 



  (iii)   the issuance or other creation of an ownership interest in a legal
entity, including a partnership interest, interest in a limited liability
company or corporate stock;     (iv)   the withdrawal, retirement, removal or
involuntary resignation of a partner in a partnership or a member or manager in
a limited liability company; or     (v)   the merger, dissolution, liquidation,
or consolidation of a legal entity or the reconstitution of one type of legal
entity into another type of legal entity.

For purposes of defining the term “Transfer,” the term “partnership” shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term “partner” shall mean a general partner, a
limited partner and a joint venturer.
     (b) “Transfer” does not include

  (i)   a conveyance of the Mortgaged Property at a judicial or non-judicial
foreclosure sale under this Instrument,     (ii)   the Mortgaged Property
becoming part of a bankruptcy estate by operation of law under the United States
Bankruptcy Code, or     (iii)   a lien against the Mortgaged Property for local
taxes and/or assessments not then due and payable.

     (c) The occurrence of any of the following Transfers shall not constitute
an Event of Default under this Instrument, notwithstanding any provision of
Section 21(e) to the contrary:

  (i)   a Transfer to which Lender has consented;     (ii)   a Transfer that
occurs in accordance with Section 21(d);     (iii)   the grant of a leasehold
interest in an individual dwelling unit for a term of two years or less not
containing an option to purchase;     (iv)   a Transfer of obsolete or worn out
Personalty or Fixtures that are contemporaneously replaced by items of equal or
better function and quality, which are free of liens, encumbrances and security
interests other than those created by the Loan Documents or consented to by
Lender;     (v)   the creation of a mechanic’s, materialman’s, or judgment lien
against the Mortgaged Property which is released of record or otherwise remedied
to Lender’s satisfaction within 60 days of the date of creation; and     (vi)  
if Borrower is a housing cooperative, any Transfer of the shares in the housing
cooperative or any assignment of the occupancy agreements or leases relating
thereto by tenant shareholders of the housing cooperative.

     (d) The occurrence of any of the following Transfers shall not constitute
an Event of Default under this Instrument, provided that Borrower has notified
Lender in writing within

PAGE 27



--------------------------------------------------------------------------------



 



30 days following the occurrence of any of the following, and such Transfer does
not constitute an Event of Default under any other Section of this Instrument:

  (i)   a change of the Borrower’s name, provided that UCC financing statements
and/or amendments sufficient to continue the perfection of Lender’s security
interest have been properly filed and copies have been delivered to Lender;    
(ii)   a change of the form of the Borrower not involving a transfer of the
Borrower’s assets and not resulting in any change in liability of any Initial
Owner, provided that UCC financing statements and/or amendments sufficient to
continue the perfection of Lender’s security interest have been properly filed
and copies have been delivered to Lender;     (iii)   the merger of the Borrower
with another entity when the Borrower is the surviving entity;     (iv)   a
Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person;     (v)   the grant of an easement, if before the grant
Lender determines that the easement will not materially affect the operation or
value of the Mortgaged Property or Lender’s interest in the Mortgaged Property,
and Borrower pays to Lender, upon demand, all costs and expenses, including
Attorneys’ Fees and Costs, incurred by Lender in connection with reviewing
Borrower’s request.

     (e) The occurrence of any of the following Transfers shall constitute an
Event of Default under this Instrument:

  (i)   a Transfer of all or any part of the Mortgaged Property or any interest
in the Mortgaged Property;     (ii)   if Borrower is a limited partnership, a
Transfer of (A) any general partnership interest, or (B) limited partnership
interests in Borrower that would cause the Initial Owners of Borrower to own
less than a Controlling Interest of all limited partnership interests in
Borrower;     (iii)   if Borrower is a general partnership or a joint venture, a
Transfer of any general partnership or joint venture interest in Borrower;    
(iv)   if Borrower is a limited liability company, (A) a Transfer of any
membership interest in Borrower which would cause the Initial Owners to own less
than a Controlling Interest of all the membership interests in Borrower, (B) a
Transfer of any membership or other interest of a manager in Borrower that
results in a change of manager, or (C) a change of a nonmember manager;     (v)
  if Borrower is a corporation, (A) the Transfer of any voting stock in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
any class of voting stock in Borrower or (B) if the outstanding voting stock in
Borrower is held by 100 or more shareholders,

PAGE 28



--------------------------------------------------------------------------------



 



      one or more Transfers by a single transferor within a 12-month period
affecting an aggregate of 5 percent or more of that stock;     (vi)   if
Borrower is a trust, (A) a Transfer of any beneficial interest in Borrower which
would cause the Initial Owners to own less than a Controlling Interest of all
the beneficial interests in Borrower, (B) the termination or revocation of the
trust, or (C) the removal, appointment or substitution of a trustee of Borrower;
    (vii)   if Borrower is a limited liability partnership, (A) a Transfer of
any partnership interest in Borrower which would cause the Initial Owners to own
less than a Controlling Interest of all partnership interests in Borrower, or
(B) a transfer of any partnership or other interest of a managing partner in
Borrower that results in a change of manager; and     (viii)   a Transfer of any
interest in a Controlling Entity which, if such Controlling Entity were
Borrower, would result in an Event of Default under any of Sections 21(e)(i)
through (vii) above.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.
     22. EVENTS OF DEFAULT. The occurrence of any one or more of the following
shall constitute an Event of Default under this Instrument:
     (a) any failure by Borrower to pay or deposit when due any amount required
by the Note, this Instrument or any other Loan Document;
     (b) any failure by Borrower to maintain the insurance coverage required by
Section 19;
     (c) any failure by Borrower to comply with the provisions of Section 33;
     (d) fraud or material misrepresentation or material omission by Borrower,
any of its officers, directors, trustees, general partners or managers or any
guarantor in connection with (i) the application for or creation of the
Indebtedness, (ii) any financial statement, rent schedule, or other report or
information provided to Lender during the term of the Indebtedness, or (iii) any
request for Lender’s consent to any proposed action, including a request for
disbursement of funds under any Collateral Agreement;
     (e) any failure to comply with the provisions of Section 20;
     (f) any Event of Default under Section 21;
     (g) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender’s interest in the Mortgaged Property;
     (h) any failure by Borrower to perform any of its obligations under this
Instrument (other than those specified in Sections 22(a) through (g)), as and
when required, which continues for a period of 30 days after Notice of such
failure by Lender to Borrower. However, if

PAGE 29



--------------------------------------------------------------------------------



 



Borrower’s failure to perform its obligations as described in this Section 22(h)
is of the nature that it cannot be cured within the 30 day grace period but
reasonably could be cured within 90 days, then Borrower shall have additional
time as determined by Lender in its discretion, not to exceed an additional
60 days, in which to cure such default, provided that Borrower has diligently
commenced to cure such default during the 30-day grace period and diligently
pursues the cure of such default. However, no such Notice or grace periods shall
apply in the case of any such failure which could, in Lender’s judgment, absent
immediate exercise by Lender of a right or remedy under this Instrument, result
in harm to Lender, impairment of the Note or this Instrument or any other
security given under any other Loan Document;
     (i) any failure by Borrower to perform any of its obligations as and when
required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document;
     (j) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable;
     (k) Borrower voluntarily files for bankruptcy protection under the United
States Bankruptcy Code or voluntarily becomes subject to any reorganization,
receivership, insolvency proceeding or other similar proceeding pursuant to any
other federal or state law affecting debtor and creditor rights, or an
involuntary case is commenced against Borrower by any creditor (other than
Lender) of Borrower pursuant to the United States Bankruptcy Code or other
federal or state law affecting debtor and creditor rights and is not dismissed
or discharged within 90 days after filing; and
     (l) any of Borrower’s representations and warranties in this Instrument is
false or misleading in any material respect.
     23. REMEDIES CUMULATIVE. Each right and remedy provided in this Instrument
is distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.
     24. FORBEARANCE.
     (a) Lender may (but shall not be obligated to) agree with Borrower, from
time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any guarantor or other third party
obligor, to take any of the following actions: extend the time for payment of
all or any part of the Indebtedness; reduce the payments due under this
Instrument, the Note, or any other Loan Document; release anyone liable for the
payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.
     (b) Any forbearance by Lender in exercising any right or remedy under the
Note, this Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy, or the subsequent exercise of any right or remedy. The
acceptance by Lender of payment of all or any part of the Indebtedness after the
due date of such payment, or in an amount which is less than the required
payment, shall not be a waiver of Lender’s right to require prompt payment when
due of all other payments

PAGE 30



--------------------------------------------------------------------------------



 



on account of the Indebtedness or to exercise any remedies for any failure to
make prompt payment. Enforcement by Lender of any security for the Indebtedness
shall not constitute an election by Lender of remedies so as to preclude the
exercise of any other right available to Lender. Lender’s receipt of any awards
or proceeds under Sections 19 and 20 shall not operate to cure or waive any
Event of Default.
     25. LOAN CHARGES. If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the principal of the Indebtedness.
For the purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
shall be deemed to be allocated and spread over the stated term of the Note.
Unless otherwise required by applicable law, such allocation and spreading shall
be effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.
     26. WAIVER OF STATUTE OF LIMITATIONS. Borrower hereby waives the right to
assert any statute of limitations as a bar to the enforcement of the lien of
this Instrument or to any action brought to enforce any Loan Document.
     27. WAIVER OF MARSHALLING. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Instrument, the Note, any other Loan Document or applicable law. Lender shall
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Instrument waives any and all right to require the marshalling of assets or
to require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.
     28. FURTHER ASSURANCES. Borrower shall execute, acknowledge, and deliver,
at its sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements or amendments, transfers and
assurances as Lender may require from time to time in order to better assure,
grant, and convey to Lender the rights intended to be granted, now or in the
future, to Lender under this Instrument and the Loan Documents.
     29. ESTOPPEL CERTIFICATE. Within 10 days after a request from Lender,
Borrower shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to

PAGE 31



--------------------------------------------------------------------------------



 



Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.
     30. GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.
     (a) This Instrument, and any Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the “Property Jurisdiction”).
     (b) Borrower agrees that any controversy arising under or in relation to
the Note, this Instrument, or any other Loan Document may be litigated in the
Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to the Note, any security
for the Indebtedness, or any other Loan Document. Borrower irrevocably consents
to service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. However, nothing in this Section 30 is intended
to limit Lender’s right to bring any suit, action or proceeding relating to
matters under this Instrument in any court of any other jurisdiction.
     31. NOTICE.
     (a) All Notices, demands and other communications (“Notice”) under or
concerning this Instrument shall be in writing. Each Notice shall be addressed
to the intended recipient at its address set forth in this Instrument, and shall
be deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.
     (b) Any party to this Instrument may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 31. Each party agrees that it will not refuse or
reject delivery of any Notice given in accordance with this Section 31, that it
will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.
     (c) Any Notice under the Note and any other Loan Document that does not
specify how Notices are to be given shall be given in accordance with this
Section 31.
     32. SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING. The Note or a partial
interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower. A
sale may result in a change of the Loan Servicer. There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary. If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.

PAGE 32



--------------------------------------------------------------------------------



 



     33. SINGLE ASSET BORROWER. Until the Indebtedness is paid in full, Borrower
(a) shall not own any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property; (b) shall not operate any business other than the management
and operation of the Mortgaged Property; and (c) shall not maintain its assets
in a way difficult to segregate and identify.
     34. SUCCESSORS AND ASSIGNS BOUND. This Instrument shall bind, and the
rights granted by this Instrument shall inure to, the respective successors and
assigns of Lender and Borrower. However, a Transfer not permitted by Section 21
shall be an Event of Default.
     35. JOINT AND SEVERAL LIABILITY. If more than one person or entity signs
this Instrument as Borrower, the obligations of such persons and entities shall
be joint and several.
     36. RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.
     (a) The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.
     (b) No creditor of any party to this Instrument and no other person shall
be a third party beneficiary of this Instrument or any other Loan Document.
Without limiting the generality of the preceding sentence, (i) any arrangement
(a “Servicing Arrangement”) between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.
     37. SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any
provision of this Instrument shall not affect the validity or enforceability of
any other provision, and all other provisions shall remain in full force and
effect. This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument. This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender’s approval under Section 21, any
or some or all of the Modifications to Instrument set forth in Exhibit B (if
any) may be modified or rendered void by Lender at Lender’s option by Notice to
Borrower and the transferee(s).
     38. CONSTRUCTION. The captions and headings of the Sections of this
Instrument are for convenience only and shall be disregarded in construing this
Instrument. Any reference in this Instrument to an “Exhibit” or a “Section”
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument. All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument. Any reference in this Instrument
to a statute or regulation shall be construed as referring to that statute or
regulation as amended from time to time. Use of the singular in this Agreement
includes the plural and use of the plural includes the singular. As used in this
Instrument, the term “including” means “including, but not limited to.”
     39. DISCLOSURE OF INFORMATION. Lender may furnish information regarding
Borrower or the Mortgaged Property to third parties with an existing or
prospective interest in the servicing, enforcement, evaluation, performance,
purchase or securitization of the Indebtedness, including but not limited to
trustees, master servicers, special servicers, rating agencies, and
organizations maintaining databases on the underwriting and performance of

PAGE 33



--------------------------------------------------------------------------------



 



multifamily mortgage loans. Borrower irrevocably waives any and all rights it
may have under applicable law to prohibit such disclosure, including but not
limited to any right of privacy.
     40. NO CHANGE IN FACTS OR CIRCUMSTANCES. Borrower warrants that (a) all
information in the application for the loan submitted to Lender (the “Loan
Application”) and in all financial statements, rent schedules, reports,
certificates and other documents submitted in connection with the Loan
Application are complete and accurate in all material respects; and (b) there
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.
     41. SUBROGATION. If, and to the extent that, the proceeds of the loan
evidenced by the Note are used to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a pre-existing mortgage,
deed of trust or other lien encumbering the Mortgaged Property (a “Prior Lien”),
such loan proceeds shall be deemed to have been advanced by Lender at Borrower’s
request, and Lender shall automatically, and without further action on its part,
be subrogated to the rights, including lien priority, of the owner or holder of
the obligation secured by the Prior Lien, whether or not the Prior Lien is
released.
     42. ADJUSTABLE RATE MORTGAGE — THIRD PARTY CAP AGREEMENT “CAP COLLATERAL.”
     (a) If the Note provides for interest to accrue at an adjustable or
variable interest rate (other than during the “Extension Period,” as defined in
the Note, if applicable), then the definition of “Mortgaged Property” shall
include the “Cap Collateral.” The “Cap Collateral” shall mean

  (i)   any interest rate cap agreement, interest rate swap agreement, or other
interest rate-hedging contract or agreement obtained by Borrower as a
requirement of any Loan Document or as a condition of Lender’s making the Loan
(a “Cap Agreement”);     (ii)   any and all moneys (collectively, “Cap
Payments”) payable pursuant to any Cap Agreement by the interest rate cap
provider or other counterparty to a Cap Agreement or any guarantor of the
obligations of any such cap provider or counterparty (a “Cap Provider”);    
(iii)   all rights of Borrower under any Cap Agreement and all rights of
Borrower to all Cap Payments, including contract rights and general intangibles,
whether existing now or arising after the date of this Instrument;     (iv)  
all rights, liens and security interests or guaranties granted by a Cap Provider
or any other person to secure or guaranty payment of any Cap Payment whether
existing now or granted after the date of this Instrument;     (v)   all
documents, writings, books, files, records and other documents arising from or
relating to any of the foregoing, whether existing now or created after the date
of this Instrument; and     (vi)   all cash and non-cash proceeds and products
of (ii) – (v) above.

     (b) As additional security for Borrower’s obligation under the Loan
Documents, Borrower hereby assigns and pledges to Lender all of Borrower’s
right, title and interest in and to the Cap Collateral. Borrower has instructed
and will instruct each Cap Provider and any

PAGE 34



--------------------------------------------------------------------------------



 



guarantor of a Cap Provider’s obligations to make Cap Payments directly to
Lender or to Loan Servicer on behalf of Lender.
     (c) So long as there is no Event of Default, Lender or Loan Servicer will
remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.
     (d) Following an Event of Default, in addition to any other rights and
remedies Lender may have, Lender may retain any Cap Payments and apply them to
the Indebtedness in such order and amounts as Lender determines. Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.
     (e) If the Note does not provide for interest to accrue at an adjustable or
variable interest rate (other than during the Extension Period) then this
Section 42 shall be of no force or effect.
     43. ACCELERATION; REMEDIES. At any time during the existence of an Event of
Default, Lender, at Lender’s option, may declare the Indebtedness to be
immediately due and payable without further demand, and may invoke the power of
sale and any other remedies permitted by Texas law or provided in this
Instrument or in any other Loan Document. Borrower acknowledges that the power
of sale granted in this Instrument may be exercised by Lender without prior
judicial hearing. Lender shall be entitled to collect all costs and expenses
incurred in pursuing such remedies, including attorneys’ fees, costs of
documentary evidence, abstracts and title reports.
     (a) If Lender invokes the power of sale, Lender may, by and through the
Trustee, or otherwise, sell or offer for sale the Mortgaged Property in such
portions, order and parcels as Lender may determine, with or without having
first taken possession of the Mortgaged Property, to the highest bidder for cash
at public auction. Such sale shall be made at the courthouse door of the county
in which all or any part of the Land to be sold is situated (whether the parts
or parcel, if any, situated in different counties are contiguous or not, and
without the necessity of having any Personalty present at such sale) on the
first Tuesday of any month between the hours of 10:00 a.m. and 4:00 p.m., after
advertising the time, place and terms of sale and that portion of the Mortgaged
Property to be sold by posting or causing to be posted written or printed notice
of sale at least twenty-one (21) days before the date of the sale at the
courthouse door of the county in which the sale is to be made and at the
courthouse door of any other county in which a portion of the Land may be
situated, and by filing such notice with the County Clerk(s) of the county(s) in
which all or a portion of the Land may be situated, which notice may be posted
and filed by the Trustee acting, or by any person acting for the Trustee, and
Lender has, at least twenty-one (21) days before the date of the sale, served
written or printed notice of the proposed sale by certified mail on each debtor
obligated to pay the Indebtedness according to Lender’s records by the deposit
of such notice, enclosed in a postpaid wrapper, properly addressed to such
debtor at debtor’s most recent address as shown by Lender’s records, in a post
office or official depository under the care and custody of the United States
Postal Service. The affidavit of any person having knowledge of the facts to the
effect that such service was completed shall be prima facie evidence of the fact
of service.

PAGE 35



--------------------------------------------------------------------------------



 



     (b) Trustee shall deliver to the purchaser at the sale, within a reasonable
time after the sale, a deed conveying the Mortgaged Property so sold in fee
simple with covenants of general warranty. Borrower covenants and agrees to
defend generally the purchaser’s title to the Mortgaged Property against all
claims and demands. The recitals in Trustee’s deed shall be prima facie evidence
of the truth of the statements contained in those recitals. Trustee shall apply
the proceeds of the sale in the following order: (i) to all reasonable costs and
expenses of the sale, including reasonable Trustee’s fees not to exceed 5% of
the gross sales price, attorneys’ fees and costs of title evidence; (ii) to the
Indebtedness in such order as Lender, in Lender’s discretion, directs; and
(iii) the excess, if any, to the person or persons legally entitled to the
excess.
     (c) If all or any part of the Mortgaged Property is sold pursuant to this
Section 43, Borrower will be divested of any and all interest and claim to the
Mortgaged Property, including any interest or claim to all insurance policies,
utility deposits, bonds, loan commitments and other intangible property included
as a part of the Mortgaged Property. Additionally, after a sale of all or any
part of the Land, Improvements, Fixtures and Personalty, Borrower will be
considered a tenant at sufferance of the purchaser of the same, and the
purchaser shall be entitled to immediate possession of such property. If
Borrower shall fail to vacate the Mortgaged Property immediately, the purchaser
may and shall have the right, without further notice to Borrower, to go into any
justice court in any precinct or county in which the Mortgaged Property is
located and file an action in forcible entry and detainer, which action shall
lie against Borrower or its assigns or legal representatives, as a tenant at
sufferance. This remedy is cumulative of any and all remedies the purchaser may
have under this Instrument or otherwise.
     (d) In any action for a deficiency after a foreclosure under this
Instrument, if any person against whom recovery is sought requests the court in
which the action is pending to determine the fair market value of the Mortgaged
Property, as of the date of the foreclosure sale, the following shall be the
basis of the court’s determination of fair market value:

  (i)   the Mortgaged Property shall be valued “as is” and in its condition as
of the date of foreclosure, and no assumption of increased value because of
post-foreclosure repairs, refurbishment, restorations or improvements shall be
made;     (ii)   any adverse effect on the marketability of title because of the
foreclosure or because of any other title condition not existing as of the date
of this Instrument shall be considered;     (iii)   the valuation of the
Mortgaged Property shall be based upon an assumption that the foreclosure
purchaser desires a prompt resale of the Mortgaged Property for cash within a
six month-period after foreclosure;     (iv)   although the Mortgaged Property
may be disposed of more quickly by the foreclosure purchaser, the gross
valuation of the Mortgaged Property as of the date of foreclosure shall be
discounted for a hypothetical reasonable holding period (not to exceed 6 months)
at a monthly rate equal to the average monthly interest rate on the Note for the
twelve months before the date of foreclosure;     (v)   the gross valuation of
the Mortgaged Property as of the date of foreclosure shall be further discounted
and reduced by reasonable estimated costs of disposition, including brokerage
commissions, title policy premiums,

PAGE 36



--------------------------------------------------------------------------------



 



      environmental assessment and clean-up costs, tax and assessment,
prorations, costs to comply with legal requirements and attorneys’ fees;    
(vi)   expert opinion testimony shall be considered only from a licensed
appraiser certified by the State of Texas and, to the extent permitted under
Texas law, a member of the Appraisal Institute, having at least five years’
experience in appraising property similar to the Mortgaged Property in the
county where the Mortgaged Property is located, and who has conducted and
prepared a complete written appraisal of the Mortgaged Property taking into
considerations the factors set forth in this Instrument; no expert opinion
testimony shall be considered without such written appraisal;     (vii)  
evidence of comparable sales shall be considered only if also included in the
expert opinion testimony and written appraisal referred to in subsection (vi),
above; and     (viii)   an affidavit executed by Lender to the effect that the
foreclosure bid accepted by Trustee was equal to or greater than the value of
the Mortgaged Property determined by Lender based upon the factors and methods
set forth in subsections (i) through (vii) above before the foreclosure shall
constitute prima facie evidence that the foreclosure bid was equal to or greater
than the fair market value of the Mortgaged Property on the foreclosure date.

     (e) Lender may, at Lender’s option, comply with these provisions in the
manner permitted or required by Title 5, Section 51.002 of the Texas Property
Code (relating to the sale of real estate) or by Chapter 9 of the Texas Business
and Commerce Code (relating to the sale of collateral after default by a
debtor), as those titles and chapters now exist or may be amended or succeeded
in the future, or by any other present or future articles or enactments relating
to same subject. Unless expressly excluded, the Mortgaged Property shall include
Rents collected before a foreclosure sale, but attributable to the period
following the foreclosure sale, and Borrower shall pay such Rents to the
purchaser at such sale. At any such sale:

  (i)   whether made under the power contained in this Instrument,
Section 51.002 of the Texas Property Code, Chapter 9 of the Texas Business and
Commerce Code, any other legal requirement or by virtue of any judicial
proceedings or any other legal right, remedy or recourse, it shall not be
necessary for Trustee to have physically present, or to have constructive
possession of, the Mortgaged Property (Borrower shall deliver to Trustee any
portion of the Mortgaged Property not actually or constructively possessed by
Trustee immediately upon demand by Trustee) and the title to and right of
possession of any such property shall pass to the purchaser as completely as if
the property had been actually present and delivered to the purchaser at the
sale;     (ii)   each instrument of conveyance executed by Trustee shall contain
a general warranty of title, binding upon Borrower;     (iii)   the recitals
contained in any instrument of conveyance made by Trustee shall conclusively
establish the truth and accuracy of the matters recited in the Instrument,
including nonpayment of the Indebtedness and the advertisement and conduct of
the sale in the manner provided in this

PAGE 37



--------------------------------------------------------------------------------



 



      Instrument and otherwise by law and the appointment of any successor
Trustee;     (iv)   all prerequisites to the validity of the sale shall be
conclusively presumed to have been satisfied;     (v)   the receipt of Trustee
or of such other party or officer making the sale shall be sufficient to
discharge to the purchaser or purchasers for such purchaser(s)’ purchase money,
and no such purchaser or purchasers, or such purchaser(s)’ assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
nonapplication of such purchase money;     (vi)   to the fullest extent
permitted by law, Borrower shall be completely and irrevocably divested of all
of Borrower’s right, title, interest, claim and demand whatsoever, either at law
or in equity, in and to the property sold, and such sale shall be a perpetual
bar to any claim to all or any part of the property sold, both at law and in
equity, against Borrower and against any person claiming by, through or under
Borrower; and     (vii)   to the extent and under such circumstances as are
permitted by law, Lender may be a purchaser at any such sale.

     44. RELEASE. Upon payment of the Indebtedness, Lender shall release this
Instrument. Borrower shall pay Lender’s reasonable costs incurred in releasing
this Instrument.
     45. TRUSTEE.
     (a) Trustee may resign by giving of notice of such resignation in writing
to Lender. If Trustee shall die, resign or become disqualified from acting under
this Instrument or shall fail or refuse to act in accordance with this
Instrument when requested by Lender or if for any reason and without cause
Lender shall prefer to appoint a substitute trustee to act instead of the
original Trustee named in this Instrument or any prior successor or substitute
trustee, Lender shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession who shall succeed to all
the estate, rights, powers and duties of the original Trustee named in this
Instrument. Such appointment may be executed by an authorized officer, agent or
attorney-in-fact of Lender (whether acting pursuant to a power of attorney or
otherwise), and such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
Lender.
     (b) Any successor Trustee appointed pursuant to this Section shall, without
any further act, deed or conveyance, become vested with all the estates,
properties, rights, powers and trusts of the predecessor Trustee with like
effect as if originally named as Trustee in this Instrument; but, nevertheless,
upon the written request of Lender or such successor Trustee, the Trustee
ceasing to act shall execute and deliver an instrument transferring to such
successor Trustee, all the estates, properties, rights, powers and trusts of the
Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and monies held by the Trustee ceasing to act to the successor
Trustee.

PAGE 38



--------------------------------------------------------------------------------



 



     (c) Trustee may authorize one or more parties to act on Trustee’s behalf to
perform the ministerial functions required of Trustee under this Instrument,
including the transmittal and posting of any notices.
     46. VENDOR’S LIEN; RENEWAL AND EXTENSION. The Note is in renewal and
extension, but not in extinguishment, of the following indebtedness: N/A.
     47. NO FIDUCIARY DUTY. Lender owes no fiduciary or other special duty to
Borrower.
     48. FIXTURE FILING. This Instrument is also a fixture filing under the
Uniform Commercial Code of Texas.
     49. ADDITIONAL PROVISIONS REGARDING ASSIGNMENT OF RENTS. Section 3 shall
not be construed to require a pro tanto or other reduction of the Indebtedness
resulting from the assignment of Rents. If the provisions of Section 3 and the
preceding sentence cause the assignment of Rents in Section 3 to be deemed to be
an assignment for additional security only, Lender shall be entitled to all
rights, benefits and remedies attendant to such collateral assignment. The
assignment of Rents contained in Section 3 shall terminate upon the release of
this Instrument.
     50. LOAN CHARGES. Borrower and Lender intend at all times to comply with
the laws of the State of Texas governing the maximum rate or amount of interest
payable on or in connection with the Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount payable under the Note, this Instrument or any other Loan Document, or
contracted for, charged, taken, reserved or received with respect to the
Indebtedness, or if acceleration of the maturity of the Indebtedness, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by any applicable law, then Borrower and Lender expressly intend
that all excess amounts collected by Lender shall be applied to reduce the
unpaid principal balance of the Indebtedness (or, if the Indebtedness has been
or would thereby be paid in full, shall be refunded to Borrower), and the
provisions of the Note, this Instrument and the other Loan Documents immediately
shall be deemed reformed and the amounts thereafter collectible under the Loan
Documents reduced, without the necessity of the execution of any new documents,
so as to comply with any applicable law, but so as to permit the recovery of the
fullest amount otherwise payable under the Loan Documents. The right to
accelerate the maturity of the Indebtedness does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to collect any unearned interest in the
event of acceleration. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Indebtedness shall, to the extent permitted by
any applicable law, be amortized, prorated, allocated and spread throughout the
full term of the Indebtedness until payment in full so that the rate or amount
of interest on account of the Indebtedness does not exceed the applicable usury
ceiling. Notwithstanding any provision contained in the Note, this Instrument or
any other Loan Document that permits the compounding of interest, including any
provision by which any accrued interest is added to the principal amount of the
Indebtedness, the total amount of interest that Borrower is obligated to pay and
Lender is entitled to receive with respect to the Indebtedness shall not exceed
the amount calculated on a simple (i.e., noncompounded) interest basis at the
maximum rate on principal amounts actually advanced to or for the account of
Borrower, including all current and prior advances and any advances made
pursuant to the Instrument or any other Loan Document (such as for the payment
of Impositions and similar expenses or costs).

PAGE 39



--------------------------------------------------------------------------------



 



     51. PROPERTY AND LIABILITY INSURANCE — DELIVERY OF POLICY TO LENDER.
Notwithstanding the provisions of Section 19(b), Borrower shall not be required
to deliver the original (or a duplicate original) of any renewal policy of
insurance to Lender more than 15 days prior to the expiration date of the policy
then held by Lender.
     52. ENTIRE AGREEMENT. THIS INSTRUMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     53. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
     ATTACHED EXHIBITS. The following Exhibits are attached to this Instrument:
          þ      Exhibit A       Description of the Land (required).
          þ      Exhibit B       Modifications to Instrument
     IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or
has caused this Instrument to be signed and delivered by its duly authorized
representative.

PAGE 40



--------------------------------------------------------------------------------



 



                     
TRIAD SENIOR LIVING II, L.P., a Texas limited partnership
   
 
                    By:   Capital Senior Living Properties 5, Inc., a Delaware
corporation, its general partner    
 
               
 
      By:   /s/ Ralph Beattie    
 
               
 
          Ralph Beattie    
 
          Vice President    

STATE OF                                             ,              
                            County ss:
     BEFORE ME, the undersigned, a Notary Public in and for said County and
State, on this day personally appeared Ralph Beattie, Vice President of Capital
Senior Living Properties 5, Inc., a Delaware corporation, general partner of
Triad Senior Living II, L.P., a Texas limited partnership, the limited
partnership that executed the foregoing instrument, known to me to be the person
whose name is subscribed to the foregoing instrument, and acknowledged to me
that the same was the act of the said limited partnership, and that he executed
the same as the act of such limited partnership for the purposes and
consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE this                      day of
June, 2006.



         
 
       
 
  Notary Public in and for                      County,    
 
       

 
     

My Commission Expires:                                        

PAGE 41



--------------------------------------------------------------------------------



 



EXHIBIT A
[DESCRIPTION OF THE LAND]

PAGE A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
MODIFICATIONS TO INSTRUMENT
The following modifications are made to the text of the Instrument that precedes
this Exhibit:
PART I — SENIORS HOUSING MODIFICATIONS

1.   The following new Section is added to this Instrument:       “54. SENIOR
HOUSING.

  (a)   Additions to Definitions.

  1.   The term “Contract” shall mean any contract for the provision of services
in connection with the operation of the Mortgaged Property, whether (A) between
the Borrower and any management agent for the Mortgaged Property, (B) between
the Borrower and any third parties, or (C) between any management agent for the
Mortgaged Property and a third party.     2.   The term “Governmental Authority”
shall also include all applicable licensing or accreditation bodies or agencies
(whether federal, state, county, district, municipal, city or otherwise, whether
now or hereafter in existence) that have or acquire jurisdiction over the
Mortgaged Property or the use, operation or improvement of the Mortgaged
Property.     3.   The term “Hazardous Materials” shall also include any medical
products or devices, including, those materials defined as “medical waste” or
“biological waste” under relevant statutes, ordinances or regulations pertaining
to Hazardous Materials Law.     4.   The term “Lease” shall also include any
occupancy agreements pertaining to occupants of the Mortgaged Property,
including both residential and commercial agreements and patient admission or
resident care agreements.     5.   The term “License” shall mean any license,
permit, certificate, approval, certificate of need or authorization,
governmental or otherwise, necessary to use, occupy and operate the Mortgaged
Property for its Intended Use.     6.   The term “Material Contract” shall mean
any Contract satisfying either of the following requirements: (i) the average
annual consideration for which Contract, directly or indirectly, is $30,000 or
more; or (ii) the goods and/or services provided under the Contract are in
Lender’s sole discretion essential to the operation of the Mortgaged Property
for its Intended Use.     7.   The term “Mortgaged Property” shall also include
all of the following:

  (A)   Payments received from occupants, entrance fees, payment of second party
charges added to base rental income, base and additional meal sales, payments
received from commercial operations located on the Mortgaged Property or
provided as a service to the occupants of the Mortgaged Property, rental from
guest suites, seasonal lease charges, rental payments under

PAGE B-1



--------------------------------------------------------------------------------



 



      furniture leases, income from laundry service, and income and fees from
any and all other services provided to residents;     (B)   All rights to
payments from Medicare, Medicaid or CHAMPUS programs or similar federal, state
or local programs or agencies and rights to payment from private insurers,
arising from the operation of the Mortgaged Property;     (C)   All licenses,
approvals, permits, accreditations, determinations of need, certificates of need
and other certificates;     (D)   All operating contracts, franchises, license
agreements, healthcare services contracts, food service contracts and other
contracts for services related to the operation of the Mortgaged Property; and  
  (E)   All utility deposits.

  (b)   Additional Definitions and Explanations.

  1.   The term “Activities of Daily Living” shall mean personal care services
that provide the frail elderly with assistance in eating, dressing, bathing,
incontinence care and assistance in moving from one place to another (such as
from a bed to a wheelchair).     2.   The term “Assisted Living Residences”
shall mean residences that are designed to accommodate and provide 24-hour
protective oversight and assistance for individuals with functional limitations,
including meals in a central location and assistance with Activities of Daily
Living.     3.   The term “Continuing Care Retirement Community” (“CCRC”) shall
mean a property designed to provide a continuum of care within a single
community. The living accommodations and care provided within a CCRC are a
combination of the accommodations and services provided by Seniors Apartments,
Independent Living/Congregate Care Properties, Assisted Living Residences and
Skilled Nursing Properties.     4.   The term “Independent Living/Congregate
Care Units” shall mean residential units that are accompanied by optional
services designed to aid the residents’ independence, including, but not limited
to, building security, optional meals, housekeeping, laundry, and at least some
incidental services and activities not related to personal care, such as valet
shopping, financial planning, unscheduled transportation, beautician services,
recreational and social activities and 24-hour staff presence.     5.   The term
“Seniors Apartments” shall mean age-restricted apartments for senior residents
who are able to function independently. These residences are typically
restricted to residents 55 and older (or 62 and older). Seniors Apartments do
not provide healthcare services, medication assistance, meal services or other
third-party contract services.     6.   The term “Skilled Nursing Beds” shall
mean a portion of a property that provides licensed skilled nursing care and
related services for patients who require medical, nursing or rehabilitative
services.

PAGE B-2



--------------------------------------------------------------------------------



 



  (c)   Intended Use.         The residential units in the Mortgaged Property
will be allocated as follows (the “Intended Use”), provided that the percentages
listed for Independent Living/Congregate Care Units and Assisted Living
Residences (but not any other type of unit) may fluctuate by as much as ten
(10) percentage points higher or lower than the respective percentages listed
for such categories of units:

                                1.     Independent Living/Congregate Care Units
    68 %
 
                              2.     Assisted Living Residences     32 %
 
                              3.     Skilled Nursing Beds     0 %
 
                              4.     Continuing Care Retirement Community with
the following percentages of use:
 
                       
 
          a.   Seniors Apartments     N/A  
 
                       
 
          b.   Independent Living/Congregate Care Units     N/A  
 
                       
 
          c.   Assisted Living Residences     N/A  
 
                       
 
          d.   Skilled Nursing Beds     N/A  

  (d)   Additional Covenants.

  (1)   Borrower shall operate the Mortgaged Property for its Intended Use and
shall provide, to Lender’s reasonable satisfaction, all of the facilities,
services, staff, equipment and supplies required or normally associated with a
typical high quality property devoted to the Intended Use.     (2)   Borrower
shall operate the Mortgaged Property in a manner such that all applicable
Licenses will remain in full force and effect. Borrower shall not, and shall not
allow any management agent to, (A) transfer any License to any location other
than the Mortgaged Property, (B) pledge any License as collateral security for
any other loan or indebtedness; or (C) terminate or modify any License if doing
so would have a material effect on the Mortgaged Property.     (3)   Borrower
shall furnish to Lender, within ten (10) days after receipt by Borrower or any
management agent for the Mortgaged Property, any and all notices from any
Governmental Authority that (A) any License is being downgraded to a substandard
category, revoked, or suspended, (B) any violation, fine, finding, investigation
or corrective action concerning any License is pending or being considered or
(C) any health or safety code violation or other deficiency at the Property has
been identified.     (4)   Borrower shall furnish to Lender, within ten
(10) days after receipt by Borrower or any management agent for the Mortgaged
Property, a copy of any report or statement of deficiencies by any Governmental
Authority, and within the time period required by the Governmental Authority for
furnishing a plan of correction, shall furnish to Lender a copy of the plan of
correction. Borrower shall correct any deficiency the curing of which is

PAGE B-3



--------------------------------------------------------------------------------



 



      a condition of continued licensure, certification or operation by the date
required for cure by the Governmental Authority.     (5)   Upon Lender’s
request, Borrower shall furnish to Lender true and correct copies of all
Contracts and all occupancy agreements, admission agreements and resident care
agreements.     (6)   Without the prior written consent of Lender, which may be
granted or withheld in Lender’s discretion, Borrower shall not, and shall not
permit any management agent for the Mortgaged Property to, provide or contract
for skilled nursing care for any of the residents other than that level of care
which both (A) is consistent with the Intended Use and (B) is permissible for
Borrower to provide under state or local statutes, regulations, ordinances,
orders or standards.     (7)   Borrower shall not, and shall not permit any
management agent for the Mortgaged Property to, enter into any Material Contract
the average annual consideration for which, directly or indirectly, is $30,000
or more unless that Contract provides that it is terminable at Lender’s option
if an Event of Default has occurred and is continuing, or unless that Material
Contract provides that it is terminable upon thirty (30) days written notice.  
  (8)   Borrower shall not, and shall not allow any management agent for the
Mortgaged Property to, pledge any receivables as collateral security for any
other loan or indebtedness.     (9)   Borrower shall fully perform all of its
obligations under each Contract, and Borrower shall not amend, modify, assign or
otherwise encumber its interest in any Material Contract without the prior
written approval of Lender. If Borrower enters into any Material Contract in the
future, it shall, simultaneously with entering into the Material Contract,
(A) assign its rights under and interest in the Material Contract to Lender as
additional security for the Indebtedness and (B) obtain and provide to Lender a
consent to that assignment by the other party(ies) to the Material Contract. If
in the future any management agent for the Mortgaged Property enters into a
Material Contract, Borrower shall cause the management agent to (I) assign its
rights under and interest in the Material Contract to Lender as additional
security for the Indebtedness and (II) obtain and provide to Lender a consent to
that assignment by the other party(ies) to the Material Contract. In either
case, both the assignment and the consent shall be in a form acceptable to
Lender in its discretion.     (10)   Borrower shall provide Lender with a copy
of any License issued in the future by a Governmental Authority within thirty
(30) days after its issuance or renewal. To the extent that any such License is
assignable, Borrower shall assign it to Lender as additional security for the
Indebtedness, using a form of Assignment acceptable to Lender in its discretion.
If any License is issued to a management agent for the Mortgaged Property, to
the extent such License is assignable, Borrower shall cause the management agent
to assign the License to Lender as additional security for the Indebtedness,
using a form of Assignment acceptable to Lender in its discretion.

PAGE B-4



--------------------------------------------------------------------------------



 



  (e)   Additional Representations and Warranties.         In addition to those
representations and warranties contained in this Instrument, Borrower represents
and warrants to Lender as follows:

  (1)   Borrower has obtained all Licenses necessary to use and operate the
Mortgaged Property for its Intended Use (such Licenses being in its own name or
in the name of the management agent for the Mortgaged Property, if any, and in
any event in the names of the persons and entities required by the applicable
Governmental Authorities), and all such Licenses are in full force and effect.
Borrower has provided Lender with complete and accurate copies of all Licenses.
The Intended Use of the Mortgaged Property is in conformity with all
certificates of occupancy and Licenses and any other restrictions or covenants
affecting the Mortgaged Property. The Mortgaged Property contains all equipment,
staff and supplies necessary to use and operate the Mortgaged Property for its
Intended Use.     (2)   Borrower and the Mortgaged Property (and its operation)
are in compliance in all material respects with the applicable provisions of all
laws, regulations, ordinances, orders or standards of any Governmental Authority
having jurisdiction over the operation of the Mortgaged Property, including:
(A) health care and fire safety codes; (B) laws regulating the preparation and
serving of food; (C) laws regulating the handling and disposal of medical or
biological waste; (D) the applicable provisions of all laws, rules, regulations
and published interpretations of them to which the Borrower or the Mortgaged
Property is subject by virtue of its Intended Use; and (E) all criteria
established to classify the Mortgaged Property as housing for older persons
under the Fair Housing Amendments Act of 1988.     (3)   Borrower and the
Mortgaged Property are not subject to any proceeding, suit or investigation by
any Governmental Authority and neither Borrower nor any management agent for the
Mortgaged Property has received any notice from any Governmental Authority which
may result in the imposition of a fine or interim or final sanction or would
(i) have a material adverse effect on Borrower or the operation of the Mortgaged
Property, (ii) result in the appointment of a receiver, (iii) affect Borrower’s
ability to accept and retain residents, or (iv) result in the revocation,
transfer, surrender, suspension or other impairment of any License.     (4)  
Neither the execution and delivery of the Note, this Instrument or any other
Loan Document, Borrower’s performance under the Loan Documents, the recordation
of this Instrument, nor the exercise of any remedies by Lender, will adversely
affect the Licenses.     (5)   Borrower is not a participant in any federal
program under which any Governmental Authority may have the right to recover
funds by reason of the advance of federal funds.     (6)   Borrower has received
no notice of, and is not aware of, any violation of applicable antitrust laws.  
  (7)   If any existing management agreement is terminated or Lender acquires
the Mortgaged Property through foreclosure or otherwise, neither Borrower,
Lender, any subsequent management agent, nor any subsequent

PAGE B-5



--------------------------------------------------------------------------------



 



      purchaser (through foreclosure or otherwise) must obtain a certificate of
need from any Governmental Authority (other than giving of any notice required
under the applicable state law or regulation) prior to applying for any License,
so long as neither the type of service nor any unit compliment is changed.    
(8)   Exhibit C attached to this Instrument lists all Contracts now in effect.  
  (9)   Except as specifically identified on Exhibit C, with regard to each
Contract listed in Exhibit C: (i) the Contract is assignable without the consent
of the other party thereto or Borrower has obtained express written consent to
the assignment from the other party thereto; (ii) no previous assignment of
Borrower’s interest in the Contract has been made; (iii) the Contract is in full
force and effect in accordance with its respective terms; and (iv) there is no
default under the Contract.     (10)   Each Material Contract listed in
Exhibit C the average annual consideration for which, directly or indirectly, is
at least $30,000, provides that (A) it is terminable, at Lender’s option, if an
Event of Default has occurred and is continuing or (B) it is terminable upon
thirty (30) days written notice.     (11)   Except for termination statements
and continuation statements, during the 45-day period prior to the date of this
Instrument, there have been no UCC financing statements filed with respect to
any of the UCC Collateral (as defined in Section 3) listing as debtor the
Borrower, any management agent for the Mortgaged Property or the Mortgaged
Property’s common name.

  (f)   Additional Events of Default.         In addition to the Events of
Default listed in Section 22 of this Instrument, each of the following shall
also constitute an Event of Default:

  (1)   Borrower’s failure within the time deadlines set by any Governmental
Authority (or as extended or tolled by the Governmental Authority or by
applicable law pursuant to judicial or administrative action) to correct any
deficiency that may cause any action by such agency with respect to the
Mortgaged Property to have a material adverse effect on the income or operation
of the Mortgaged Property or on Borrower’s interest in the Mortgaged Property,
including a termination, revocation or suspension of any applicable License, or
a ban on new resident admissions.     (2)   A default under any of the Material
Contracts by Borrower or by any management agent for the Mortgaged Property,
which continues beyond the expiration of any applicable cure period.     (3)  
Any representation or warranty made by Borrower in this Instrument or any other
Loan Document was false or misleading in any material respect when made.     (4)
  The Mortgaged Property is no longer classified as housing for older persons
pursuant to the Fair Housing Amendments Act of 1988.

PAGE B-6



--------------------------------------------------------------------------------



 



  (g)   Environmental Hazards         In addition to the activities and
conditions listed in Section 18(b), “Prohibited Activities or Conditions” shall
not include the presence at the Mortgaged Property of medical products or
devices or medical waste, so long as all of the foregoing are used, stored,
handled, transported and disposed of in compliance with Hazardous Materials
Laws.”

PART II — COMMITMENT MODIFICATIONS

1.   Section 14(b) is deleted in its entirety and replaced with the following:  
    “Within 120 days after the end of Borrower’s second fiscal quarter and
within 120 days after the end of Borrower’s fourth fiscal quarter of each fiscal
year, Borrower shall furnish to Lender a statement of income and expenses for
Borrower’s operation of the Mortgaged Property for the respective fiscal period
(2 quarters), a statement of changes in financial position of Borrower relating
to the Mortgaged Property for such fiscal period and, when requested by Lender,
a balance sheet showing all assets and liabilities of Borrower relating to the
Mortgaged Property as of the end of such fiscal period. If Borrower’s fiscal
year is other than the calendar year, Borrower must also submit to Lender a
year-end statement of income and expenses within 120 days after the end of the
calendar year.”   2.   Section 33 is hereby deleted in its entirety and replaced
with the following:

  “33.    LIMITS ON ASSETS OF BORROWER. Until the Indebtedness is paid in full,
Borrower (a) shall not own any real or personal property other than (i) the
Mortgaged Property and personal property related to the operation and
maintenance of the Mortgaged Property, and (ii) the multifamily residential
projects commonly known as The Waterford at Fairfield located at 1460 Corydale
Drive, Fairfield, Ohio 45014 and The Wellington at Oklahoma City located at
12525 N. Pennsylvania Avenue, Oklahoma City, Oklahoma 73120 (the “Permitted
Property”) and personal property related to the operation and maintenance of the
Permitted Property; (b) shall not operate any business other than the management
and operation of the Mortgaged Property and the Permitted Property; and
(c) shall not maintain its assets in a way difficult to segregate and identify.
Borrower shall not obtain any financing of the Permitted Property for which the
loan to value ratio (“LTV”) of the financing of the Permitted Property to the
then current value of the Permitted Property, as determined by Lender, exceeds
75%.”

3.   The following new Section is added to this Instrument:

  “55.    MEDICARE AND MEDICAID.

  (a)   Borrower represents and warrants that neither Borrower nor any
management agent for the Mortgaged Property or any operator of the Mortgaged
Property currently participates in any Medicaid programs, Medicare programs or
any other third party payors’ programs or other similar provider payment
programs in connection with the operation of the Mortgaged Property.

PAGE B-7



--------------------------------------------------------------------------------



 



  (b)   Without the prior written consent of Lender, which may be granted or
withheld in Lender’s discretion, Borrower shall not, and shall not permit any
management agent for the Mortgaged Property or any operator of the Mortgaged
Property to, participate in Medicare or Medicaid, or any provider agreement
under Medicare or Medicaid, or accept any resident whose ability to reside in
the Mortgaged Property requires that Borrower, the Mortgaged Property or any
management agent for the Mortgaged Property or any operator of the Mortgaged
Property participate in Medicare, Medicaid or any similar provider program.    
(c)   In addition to the Events of Default listed in Sections 22 and 54, it also
shall constitute an Event of Default if Borrower participates, or permits any
management agent for the Mortgaged Property or operator of the Mortgaged
Property to participate, in Medicare, Medicaid, or any similar or successor
payment provider plan.”

PART III — ADDITIONAL MODIFICATIONS

1.   Section l(y)(iii) is hereby amended to insert the following phrase at the
end of such paragraph:       which are used now or in the future in connection
with the ownership, management or operation of the Land or Improvements or are
located on the Land or Improvements;   2.   Section 1(y)(xv) is deleted in its
entirety and replaced with the following:

  (xv)   all names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property; provided however, that the name “Waterford at Plano”
and/or associated trademark rights are not assigned to Lender, subject to
Section 52 hereof.

3.   The second sentence of Section 4(e) of this Instrument is modified to read
as follows:       All Leases for residential dwelling units shall be on forms
approved by Lender, shall not include options to purchase, and shall be for
initial terms of at least one (1) month and not more than two (2) years.   4.  
The first sentence of Section 4(f) of this Instrument is deleted in its entirety
and replaced with the following:       Borrower shall not lease any portion of
the Mortgaged Property for non-residential leases except with the prior written
consent of Lender and Lender’s prior written approval of the Lease agreement;
provided, however, that Lender’s prior written consent and prior written
approval shall not be required with respect to (i) equipment leases in the
aggregate amount of $100,000 per year; (ii) service contracts, which are not
Material Contracts, that are cancelable upon 30 days’ notice by Borrower; or
(iii) commercial Leases covering floor space not exceeding 5,000 square feet.  
5.   The last sentence of Section 14(f) is deleted in its entirety and replaced
with the following:       Lender may also require that any of the statements,
schedules or reports listed in Section 14(b) and 14(c)(i) and (c)(ii) be audited
at Borrower’s expense by independent certified

PAGE B-8



--------------------------------------------------------------------------------



 



    public accountants acceptable to Lender at any time an Event of Default has
occurred and is continuing.   6.   Section 15(b) is deleted and replaced with
the following:

  (b)   Subject to the provisions of Section 15(c), Borrower shall (i) pay the
expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added, and (ii) pay insurance premiums at least 3 days prior to the
expiration date of each policy of insurance, unless applicable law specifies
some lesser period.

7.   Section 17(f) is amended by adding the following at the end thereof:      
Notwithstanding any provisions to the contrary in this Section 17(f), as long as
no Event of Default, or any event which, with the service of notice, passage of
time, or both, if incurred, would constitute an Event of Default hereunder has
occurred and is continuing, Borrower shall be entitled to make improvements or
alterations to the Improvements on the Mortgaged Property from time to time,
subject to the following restrictions: (a) the improvements or alterations will
cost $250,000 or less; (b) the improvements or alterations are non-structural or
if structural only involve replacement or addition of doors or windows; and
(c) Borrower fully and promptly complies with any and all laws, rules,
regulations or ordinances of any Governmental Authority having jurisdiction over
the Mortgaged Property in connection with such construction or alteration.   8.
  The first paragraph of Section 18(j) of the Instrument is amended by adding
the following at the end thereof:       (except for those matters arising from
Lender’s gross negligence or intentional acts or omissions.)   9.   The last two
sentences of Section 19(b) are deleted and replaced with the following:       At
least 3 days prior to the expiration date of a policy, Borrower shall deliver to
Lender (i) if Borrower is renewing its insurance policy with the same carrier, a
certificate of insurance (which shall be an ACORD form acceptable to Lender)
confirming the renewal policy in form satisfactory to Lender; or (ii) if
Borrower is replacing its insurance policy with a policy from another carrier,
the Borrower shall hand deliver to Lender on a Business Day at Lender’s
principal place of business with at least 5 days prior written Notice to Lender
before such delivery an original (or a duplicate original) of such replacement
policy in form satisfactory to Lender, together with evidence of the payment of
the premium for such replacement policy; provided, however, that Lender shall
only review such original or duplicate original replacement policy and shall not
be entitled to retain a copy of such replacement policy. For a renewal policy,
the original (or a duplicate original) of such renewal policy, together with
evidence of the payment of the premium for such renewal policy, must be hand
delivered to Lender within 7 days after Borrower’s receipt of such policy on a
Business Day at Lender’s principal place of business with at least 5 days prior
written Notice to Lender, but in no event later than 30 days after the
expiration date of the policy being renewed; provided, however, that Lender
shall only review such original or duplicate original renewal policy and shall
not be entitled to retain a copy of such renewal policy.   10.   In the first
sentence of Section 20(a), the phrase “proposed or” is hereby deleted.

PAGE B-9



--------------------------------------------------------------------------------



 



11.   Section 21(b) is amended by (a) deleting the word “or” appearing at the
end of subsection (ii); (b) deleting the period at the end of subsection
(iii) and replacing it with “, or” and (c) adding the following new subsection
(iv):

  (iv)   a Transfer of the common shares of Capital Senior Living Corporation,
which entity is a Controlling Entity, for so long as Capital Senior Living
Corporation remains a publicly traded corporation.

12.   The following new Sections 21(f) and 21(g) are added to this Instrument:  
         (f) Lender may consent, in its discretion, to a Transfer that would
otherwise violate this Section 21 if, prior to the Transfer, Borrower has
satisfied each of the following requirements:

  (i)   the submission to Lender of all information required by Lender to make
the determination required by this Section 21(f);     (ii)   the absence of any
Event of Default;     (iii)   the transferee meets all of the eligibility,
credit, management and other standards (including but not limited to any
standards with respect to previous relationships between Lender and the
transferee) customarily applied by Lender at the time of the proposed Transfer
to the approval of borrowers in connection with the origination or purchase of
similar mortgages on multifamily properties;     (iv)   the transferee’s
organization, credit and experience in the management of similar properties are
deemed by the Lender, in its discretion, to be appropriate to the overall
structure and documentation of the existing financing;     (v)   the Mortgaged
Property, at the time of the proposed Transfer, meets all standards as to its
physical condition, occupancy, net operating income and the collection of
reserves that are customarily applied by Lender at the time of the proposed
Transfer to the approval of properties in connection with the origination or
purchase of similar mortgages on multifamily properties;     (vi)   in the case
of a Transfer of all or any part of the Mortgaged Property, (A) the execution by
the transferee of Lender’s then-standard assumption agreement that, among other
things, requires the transferee to perform all obligations of Borrower set forth
in the Note, this Instrument and any other Loan Documents, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived or modified by Lender, (B) if
Lender requires, the transferee causes one or more individuals or entities
acceptable to Lender to execute and deliver to Lender a guaranty in a form
acceptable to Lender, and (C) the transferee executes such additional Collateral
Agreements as Lender may require;     (vii)   in the case of a Transfer of any
interest in a Controlling Entity, if a guaranty has been executed and delivered
in connection with the Note, this Instrument or any of the other Loan Documents,
the Borrower causes one or more individuals or entities acceptable to Lender to
execute and deliver to Lender a guaranty in a form acceptable to Lender; and

PAGE B-10



--------------------------------------------------------------------------------



 



  (viii)   Lender’s receipt of all of the following:

  (A)   a review fee in the amount of $5,000;     (B)   a transfer fee in an
amount equal to 1% of the unpaid principal balance of the Indebtedness
immediately before the applicable Transfer; and     (C)   the amount of Lender’s
out-of-pocket costs (including reasonable Attorneys’ Fees and Costs) incurred in
reviewing the Transfer request.

         (g) The fee described in Section 21(f)(viii)(B) shall not apply to a
Transfer of a direct or indirect ownership interest in Borrower to an entity
wholly owned by Capital Senior Living Corporation.   13.   Section 38 of the
Instrument is modified by adding the following at the end thereof:      
Whenever in this Instrument or any of the Loan Documents, the Borrower is
required to pay or reimburse Lender for attorneys’ fees, such fees shall be
limited to those actually incurred by Lender charged at Lender’s counsels’
hourly rates for services actually performed and not based upon any fixed
percentage of the outstanding balance due under the Note.   14.   Section 39 of
the Instrument is modified by adding the following at the end thereof:       ;
provided, however, that Lender and any such third parties shall continue to
treat such information as confidential and shall not make such information
public or unnecessarily disseminate such information to parties without any
existing or prospective interest in the Indebtedness.   15.   The following new
Sections are added to this Instrument:       56. LENDER’S RIGHT TO USE TRADE
NAME. Notwithstanding anything contained herein, Borrower agrees that Lender
shall have an irrevocable license, coupled with an interest and for which
consideration has been paid and received, to use the name “Waterford at Plano”
and/or associated trademark rights and trade names relating to any of the
Mortgaged Property for a period not to exceed 120 days after the date Lender
acquires the Mortgaged Property by foreclosure or deed-in-lieu of foreclosure.  
    57. RIGHT TO LEASE OR GRANT LIENS. Notwithstanding anything contained in
this Instrument or any of the other Loan Documents to the contrary, Borrower
shall have the right to (i) lease or grant liens or security interests
encumbering any motor vehicles now or hereafter owned or acquired by Borrower;
(ii) lease or grant security interests on any personal property or equipment
that is not (A) kitchen equipment relating in any way to food preparation; (B)
related to telecommunications in any way, except for the existing phone system
at the Mortgaged Property; or (C) necessary for the operation of the Mortgaged
Property as an independent living/congregate care and assisted living facility,
so long as the total value of all of the personal property or equipment covered
by (ii) above shall not exceed the aggregated sum of $100,000, with the value of
such personal property and equipment being determined at the time such items are
initially leased or encumbered.

PAGE B-11



--------------------------------------------------------------------------------



 



    58. SUPPLEMENTAL FINANCING.       This Section shall apply only if:

  (i)   the Federal Home Loan Mortgage Corporation (“Freddie Mac”) is the holder
of the Note and this Instrument,     (ii)   the Borrower named in this
Instrument is the owner of the Mortgaged Property,     (iii)   the Initial
Owners are the owners of all ownership interests in Borrower (except for changes
in such ownership that are permitted by Section 21(c) of this Instrument),    
(iv)   no Event of Default has occurred, and     (v)   at the time of any
application referred to below, Freddie Mac has in effect a program described in
its Multifamily Seller/Servicer Guide under which it purchases mortgages on
multifamily properties that meet specified criteria (a “Supplemental Mortgage
Program”).

    After the first anniversary of the date of this Instrument, Freddie Mac will
consider an application from an originating lender that is generally approved by
Freddie Mac to sell mortgages to Freddie Mac under the Supplemental Mortgage
Program (an “Approved Seller/Servicer”) for the purchase by Freddie Mac of a
proposed indebtedness of Borrower to the Approved Seller/Servicer to be secured
by a second mortgage on the Mortgaged Property (such indebtedness and second
mortgage being referred to together as a “Supplemental Mortgage”).       Freddie
Mac shall have no obligation to purchase any proposed Supplemental Mortgage that
is not acceptable to Freddie Mac for any reason, in Freddie Mac’s sole and
absolute judgment and discretion. Without limiting the generality of the
preceding sentence, Freddie Mac will not purchase any proposed Supplemental
Mortgage if, in Freddie Mac’s sole and absolute judgment, (A) the proposed
Supplemental Mortgage fails to meet any of the standards applicable at the time
under the Supplemental Mortgage Program, including but not limited to standards
pertaining to the physical condition, financial performance or other
characteristics of the Mortgaged Property or any aspect of the Borrower, any
guarantor or the applicable market, or (B) Freddie Mac is not satisfied with
respect to the term, interest rate or amortization provisions of the proposed
Supplemental Mortgage.       Freddie Mac shall have no obligation to consent to
any mortgage or lien on the property that secures any indebtedness other than
the Indebtedness and indebtedness secured by a Supplemental Mortgage to which
Freddie Mac has consented in its sole and absolute judgment and discretion.

PAGE B-12



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF CONTRACTS
(The Waterford at Plano)
Fire Protection Maintenance Contract between Total Fire & Safety, Inc. and The
Waterford at Plano dated January 1, 2005 for $1,600 annually.
Fire Protection Maintenance Contract between Total Fire & Safety, Inc. and The
Waterford at Plano dated January 1, 2005 for $150 annually.
Elevator Maintenance Agreement between Schindler Elevator Corporation and
Waterford-Plano dated November 3, 2001 for $4,404 per year.
Service Agreement between Orkin Exterminating Company, Inc. and The Waterford at
Plano dated October 13, 2000 for approximately $3,500 annually.
Lease/Service Agreement between McKesson Water Products Company and Capital
Senior Living dated February 14, 2000.
Maintenance Agreement between IKON Office Solutions and Capital Senior
Living/Waterford at Plano dated December 6, 2000 for base price of $240 per
quarter.
Facility Services Rental Service Agreement between Cintas and Waterford of Plano
dated September 5, 2005.
Landscape Maintenance Agreement between TruGreen LandCare and The Waterford at
Plano dated March 16, 2004 for $21,355.40 annually.
Beauty Shop Operation Agreement between The Waterford at Plano and Sandee Hughes
dated January 1, 2005 for $364 per month.
Beauty Shop Operation Agreement between The Waterford at Plano and Ginger
Bardoff dated January 1, 2005 for $364 per month.

PAGE C-1